                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


NESTOR ARIEL MEDINA SANCHEZ,               )
                                           )
                    Petitioner,            )
                                           )
      v.                                   )                    1:18CV449
                                           )
DAYSI VANESSA HERRERA SANCHEZ,             )
                                           )
                    Respondent.            )


                      MEMORANDUM OPINION, FINDINGS OF
                    FACT, CONCLUSIONS OF LAW, AND ORDER

      This     matter   comes     before       the     Court    for   disposition     of

Petitioner’s      Verified    Petition         under    Hague    Convention    Seeking

Return of Child to Petitioner (Docket Entry 2 (“Petition”))1 and

Respondent’s       Verified     Response       to    Petition     (Docket     Entry    9

(“Response”)), which asserts, as an affirmative defense to the

subject      child’s    return,    the     Hague       Convention’s     “Grave    Risk

Exception” (id. at 2-9). (See Docket Entry 24 (referring this case

to undersigned Magistrate Judge for all proceedings and entry of

final judgment, pursuant to 28 U.S.C. § 636(c)).)                        Because the

credible evidence at trial clearly and convincingly established “a

grave risk that [the subject child’s] return would expose [her] to

. . . psychological harm,” Hague Convention, art. 13(b), 1988 WL

411501, at *5, the Court denies the Petition.



      1
        “The Hague Conference on Private International Law adopted the Hague
Convention on the Civil Aspects of International Child Abduction in 1980.”
Chafin v. Chafin, 568 U.S. 165, 168 (2013) (citing T.I.A.S. No. 11670 (available
at 1988 WL 411501) (hereinafter “Hague Convention”)).




          Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 1 of 79
                                 INTRODUCTION

      The Petition demands “the return of [Petitioner’s then-]eight-

year-old daughter, N.D.M.H., [because she] was, without [his]

consent or acquiescence, wrongfully removed from Honduras and

brought to th[e United States] by her mother, Respondent . . . .”

(Docket   Entry    2   at   1   (parenthetical     omitted);   see    also   id.

(identifying both Petitioner and Respondent as “citizen[s] of

Honduras”).)      The Response admits that “N.D.M.H. was born in . . .

Honduras . . . to Petitioner and Respondent” (Docket Entry 9 at 2),

that “N.D.M.H. was eight (8) years old at the time she was removed

to the United States” (id.), “that N.D.M.H.’s country of habitual

residence   was    Honduras”     (id.),     and   that   Respondent   “removed

N.D.M.H. from Honduras without the consent of Petitioner” (id. at

9).   “However, pursuant to Article 13(b) of the Hague Convention,

[the Response] claims the [Grave Risk E]xception, as it applies to

[N.D.M.H.’s] return to Honduras.” (Id.) Based on that affirmative

defense, the Response asks “[t]hat the Court grant a final judgment

in favor of Respondent and deny Petitioner’s request for [N.D.M.H.]

to be returned to Honduras.”         (Id. at 14.)

      The parties agreed to a pretrial schedule (see Docket Entry

15), which the Court adopted (with minor clarifications) (see Text

Order dated Nov. 30, 2018; see also Minute Entry dated Feb. 7, 2019

(extending certain deadlines)).           At the conclusion of the pretrial

period, the parties filed a Joint Stipulation of Undisputed Facts


                                      -2-




       Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 2 of 79
(Docket Entry 39 (“Joint Stipulation”)) and the Court ruled on

Petitioner’s objections (Docket Entry 32) to Respondent’s final

pretrial      disclosures     (Docket     Entry    23)   at    a    final   pretrial

conference (see Minute Entry dated Mar. 20, 2019).                   The Court also

“notif[ied] the parties that, in connection with the adjudication

of Respondent’s Article 13(b) defense, the Court may take judicial

notice, pursuant to Federal Rule of Evidence 201(b)(2), (c)(1), and

(d), of the United States Department of State’s September 20, 2018

Travel Advisory for Honduras and Honduras 2018 Human Rights Report,

both   of     which   [then    we]re    available    via      the   United   States

Department of State’s official website.”                 (Text Order dated Mar.

21, 2019.)     A three-day bench trial followed, at which Respondent,

her mother and sister, an expert witness retained by Respondent,

Petitioner, and the girlfriend of one of Petitioner’s brothers (who

shared    a   home    with    N.D.M.H.,    Respondent,        and   Petitioner,   in

Orocuina, Honduras, throughout the relevant period) all testified.

(See Docket Entries 41-43, 47-52.)              At the conclusion of the bench

trial, the Court denied Petitioner’s oral motion under Federal Rule

of Civil Procedure 52(c) and took the case under advisement.                   (See

Minute Entry with Docket Entry 43.)

       The Court now enters this Order denying the Petition pursuant

to the Hague Convention’s Grave Risk Exception (based on Findings

of Fact and Conclusions of Law stated below as required by Federal

Rule of Civil Procedure 52(a)(1)).


                                          -3-




         Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 3 of 79
                               DISCUSSION

     “The Hague Convention sets forth a detailed framework for

addressing claims of international child abduction during domestic

disputes between parties in signatory nations.          After the United

States ratified the [Hague] Convention, Congress implemented it

through ICARA[, the International Child Abduction Remedies Act, 22

U.S.C. § 9001-9011.]”    Padilla v. Troxell, 850 F.3d 168, 175 (4th

Cir. 2017) (internal footnote and citation omitted); see also id.

at 175 n.5 (“The United States ratified the [Hague] Convention in

1988 . . . .”); Pleites Hernandez v. Garcia Pena, 820 F.3d 782, 786

(5th Cir. 2016) (“The Hague Convention . . . signatories . . .

include the United States and Honduras . . . .”).           “As relevant

here, the [Hague] Convention provides that [A] a child who was

‘wrongfully removed’ from h[er] place of habitual residence in

violation of a person’s custody rights must be returned to that

place unless [B] certain ‘narrow exceptions’ apply.”         Padilla, 850

F.3d at 175 (quoting Contreras Alcala v. Garcia Hernandez, 826 F.3d

161, 169 (4th Cir. 2016)).

     Under part A of that framework:

     [P]etitioner[]   was   required   to  establish,   by   a
     preponderance of the evidence, that [N.D.M.H.] w[as]
     “wrongfully removed . . . within the meaning of the
     [Hague] Convention.”    Thus, [Petitioner] had to prove
     that:   (1) [N.D.M.H.] w[as] “habitually resident” in
     [Honduras] at the time [Respondent] removed [N.D.M.H.] to
     the United States; (2) the removal was in breach of
     [Petitioner’s] custody rights under [Honduran] law; and
     (3) [Petitioner] had been exercising those rights at the
     time of removal.

                                   -4-




      Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 4 of 79
Miller v. Miller, 240 F.3d 392, 398 (4th Cir. 2001) (internal

citation omitted) (quoting ICARA provision now codified at 22

U.S.C. § 9003(e)(1), as well as Hague Convention, art. 3, 1988 WL

411501, at *2).      Petitioner has carried that burden, as the

parties’ Joint Stipulation establishes that, while “Honduras was

the habitual residence of [N.D.M.H.]” (Docket Entry 39 at 2),

“Respondent removed [N.D.M.H.] from Honduras without Petitioner’s

permission or knowledge and brought [N.D.M.H.] to the United

States” (id.), in contravention of Petitioner’s ongoing “exercis[e

of] his custody rights with [N.D.M.H.] as defined under Honduran

law” (id.; see also id. (twice referencing Respondent’s removal of

N.D.M.H. from Honduras to United States as “wrongful removal”)).

     That determination moves the Court to part B of the (above-

quoted) Hague Convention framework (as formulated by the United

States Court of Appeals for the Fourth Circuit), pursuant to which

N.D.M.H. “must be returned to [Honduras] unless certain narrow

exceptions apply,” Padilla, 850 F.3d at 175 (internal quotation

marks omitted); see also id. (“Once a petitioner has shown a

wrongful removal occurred, the burden shifts to the respondent to

establish that one of the exceptions in the [Hague] Convention

excuses return of the child.” (internal quotation marks omitted)).

Put another way, as a function of “substantiation by [Petitioner]

that removal of [N.D.M.H.] from [Honduras] was wrongful, [her]

return [to Honduras i]s required unless . . . [R]espondent[] . . .


                                   -5-




      Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 5 of 79
establishe[s] one of four available defenses.” Miller, 240 F.3d at

398    (citing    ICARA   provisions       now    codified   at    22    U.S.C.

§ 9003(e)(2)); see also id. at 398-99 (outlining four exceptions in

Articles 12, 13, and 20 of Hague Convention).                As noted in the

Introduction, Respondent has asserted only one such affirmative

defense, i.e., the Grave Risk Exception within Article 13 of the

Hague Convention, pursuant to which “the judicial or administrative

authority of the requested State is not bound to order the return

of the child if the person . . . oppos[ing such] return establishes

that . . . b there is a grave risk that [such] return would expose

the child to physical or psychological harm or otherwise place the

child in an intolerable situation.”              Hague Convention, art. 13,

1988 WL 411501, at *4-5 (emphasis added). Importantly, Respondent,

in    “oppos[ing]   the   return   of   [N.D.M.H.]     has   the   burden    of

establishing . . . by clear and convincing evidence that . . . the

[Grave Risk E]xception[] set forth in [A]rticle 13b . . . of the

[Hague] Convention applies[.]”          22 U.S.C. § 9003(e)(2) (emphasis

added); see also Miller, 240 F.3d at 402 (“[T]he defense of ‘grave

risk’ must be proven by clear and convincing evidence.”).

       For the reasons that follow, Respondent carried that burden at

trial (albeit not on most of the grounds raised in the Response)

and the Court thus declines “to order the return of [N.D.M.H.],”

Hague Convention, art. 13, 1988 WL 411501, at *4.




                                     -6-




        Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 6 of 79
                         Allegations of Response

     The Response initially invoked the Grave Risk Exception based

on these (verified (see Docket Entry 9 at 17)) allegations:

     1) “returning [N.D.M.H.] to Honduras would place her at grave

risk for serious sexual, physical, and emotional abuse in the

future, both at Petitioner’s hands and the hands of third-parties

such as ‘Dario,’ wh[ose sexual abuse of N.D.M.H.] was facilitated

and condoned by [] Petitioner and N.D.M.H.’s paternal grandmother”

(id. at 10 (emphasis added)); see also id. at 5-7 (averring that

“Petitioner hit N.D.M.H. with a telephone cord without rational

reason,” that “Petitioner worked for a man named ‘Dario’ who co-

owned   []   Petitioner’s    family    store,”   that   (on   one   occasion)

“Petitioner’s mother sent [Respondent] away to sell food, as a ruse

to get [N.D.M.H.] away from [Respondent while] Petitioner took

N.D.M.H. for a walk [during which Dario sexually assaulted her],”

that Dario later began “more frequently” visiting the family home,

and that, “[d]uring one visit, Dario showed N.D.M.H. pornographic

videos in the home with Petitioner’s full knowledge and consent”);

     2) “[g]iven that N.D.M.H. has already been subjected to

physical abuse by Petitioner, as well as sexual abuse which was

facilitated and condoned by Petitioner at the hands of a third-

party, this risk [of physical or psychological harm to N.D.M.H.] if

returned to Honduras is grave” (id. at 13 (emphasis added)); see

also id. at 11-12 (“[N.D.M.H.] has already been subjected to


                                      -7-




        Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 7 of 79
physical and sexual abuse, and the likelihood of that recurring is

high if returned to Honduras, given the history. . . .                        Petitioner

has failed to adequately protect N.D.M.H. from sexual abuse, and

rather     at       minimum     knowingly      permitted,      and   more   likely   (and

horrifically) facilitated, her to said sexual abuse . . . .”); and

      3)    “in       addition     to    the    abuse   she     personally     suffered,

[N.D.M.H.] has also been exposed to the domestic violence against

[Respondent perpetrated by Petitioner], which should be taken into

account by this Court” (id. at 11 (emphasis added); see also id. at

4-5   (“[Respondent]            lived    in    constant     fear     of   [Petitioner’s]

physical abuse . . . .                  Petitioner continued regularly beating

[Respondent] . . . .”), 6 (“[In 2016], Petitioner beat [Respondent]

so horrifically that she was bleeding.”)).

      In support of those averments, Respondent attached to her

Response various records of her interactions with the United States

Department of Homeland Security, including (in Exhibit 6) a “Record

of Determination/Credible Fear Worksheet” (id. at 30) and “Credible

Fear Interview Notes” (id. at 35), arising from her interview on

June 15, 2017 (see id.), “under oath” (id. at 36), as well as (via

Exhibit 7) her “I-589, Application for Asylum and for Withholding

of Removal” (id. at 45), which she signed under penalty of perjury

and completed with the aid of counsel (see id. at 53), and (via

Exhibits        8    and   9)   the     original     Spanish    version     and   English

translation of her “letter in support of [her a]sylum application”


                                               -8-




         Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 8 of 79
(id. at 63), dated November 17, 2017 (see id. at 67).         (See id. at

29-67; see also id. at 8 (referencing Exhibits 6-9); Docket Entry

23 at 14-52 (including same exhibits as final pretrial disclosures

under Federal Rule of Civil Procedure 26(a)(3)(A)(iii)); Docket

Entry 43 at 1 (documenting admission of same exhibits at trial).)

Most prominently, Respondent declared in those documents that:

     1) “[Petitioner] would never let [Respondent] out [of the

family home]” (Docket Entry 9 at 40; see also id. (“He would only

take me out when I had to go to work, otherwise I was locked up 24

hours a day.”));

     2) “every day” Petitioner “hit [Respondent], sen[t her] to

work and threaten[ed her]” (id. at 39; see also id. (averring that,

on “daily” basis, “[Petitioner] told [Respondent] he was going to

kill [her] and [her] entire family if [she] left him”));

     3) after Respondent “reported [Petitioner] because he didn’t

want [her] to report” his boss Dario for sexually abusing N.D.M.H.,

Petitioner “sent [Respondent] to the hospital because he beat [her]

so bad” (id. at 40; see also id. (“[He] almost killed me. . . .

[H]e would rather keep his job than protect his child[.]”)); and

     4) “[Petitioner] always harmed [N.D.M.H.] with words” (id. at

42) and he “always hit [N.D.M.H.]” (id. at 43; see also id. at 64

(“[N.D.M.H.] was afraid of [Petitioner], because he would beat her

all the time for nothing.”)).




                                   -9-




      Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 9 of 79
     If clear and convincing evidence at trial had shown that

Petitioner previously had “facilitated and condoned” (id. at 10)

sexual abuse of N.D.M.H. by a third-party in Honduras, the Court

would have ruled the Grave Risk Exception satisfied based on that

factual finding alone; however, although trial testimony did show

in clear and convincing fashion that, while in Petitioner’s care,

N.D.M.H. suffered a sexual assault by a friend of Petitioner’s

family, no competent and/or credible evidence before the Court

supports a conclusion (under any standard) that Petitioner (or any

of his family members) “facilitated [or] condoned” (id.) that

assault.    Respondent also failed to prove by clear and convincing

evidence that N.D.M.H. faces a grave risk of physical or emotional

abuse by Petitioner, if returned to Honduras; to the contrary, the

record reflects (at most) that (on a few occasions) he subjected

her to corporal punishment that (at least arguably) lies within

bounds permitted in the United States and that falls well short of

the level necessary for denial of return under the Grave Risk

Exception,    particularly   given    the    uncontested     evidence   that

Respondent imposed equally harsh physical discipline on N.D.M.H.

Respondent’s trial testimony similarly did not support (and indeed

contradicted) many (including the most serious) of her earlier

averments    regarding   domestic    abuse   she   endured   (and   N.D.M.H.

witnessed).     Ultimately, documented fabrications by Respondent

about such matters (perjuriously presented to officials in the


                                    -10-




     Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 10 of 79
United States for the purpose of procuring asylum and then tendered

in like manner to this Court to support her position in this case)

render unreliable most of her testimony in this proceeding.

       Notwithstanding those considerations, credible evidence before

the Court regarding past (and possible future) sexual abuse of

N.D.M.H., including unrebutted expert testimony and Petitioner’s

own testimony (detailed below), proves the existence (clearly and

convincingly)     of    “a   grave   risk     that   [N.D.M.H.’s]   return   [to

Honduras] would expose [her] to . . . psychological harm,” Hague

Convention, art. 13(b), 1988 WL 411501, at *5.

                 Domestic Violence against Respondent

       In pressing the Grave Risk Exception, Respondent argued that

N.D.M.H.’s “expos[ure] to [Petitioner’s] domestic violence against

[Respondent ]should be taken into account by this Court.”              (Docket

Entry 9 at 11.)        The United States Supreme Court has endorsed the

basic legal premise of that argument.                See Abbott v. Abbott, 560

U.S.   1,   22   (2010)      (“If,   for    example,    [a   respondent]   could

demonstrate that returning to [the country of habitual residence of

the child] would put [the respondent’s] own safety at grave risk,

the court could consider whether th[at risk] is sufficient to show

that the child too would suffer ‘psychological harm’ or be placed

‘in an intolerable situation.’” (quoting Hague Convention, art.

13(b), 1988 WL 411501, at *5, and citing Baran v. Beaty, 526 F.3d

1340, 1352-53 (11th Cir. 2008), and Walsh v. Walsh, 221 F.3d 204,


                                       -11-




       Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 11 of 79
220-21 (1st Cir. 2000))).         More specifically, as other courts have

explained,   “[d]omestic      violence         can   satisfy   the   [Grave   Risk

Exception] when the respondent shows by clear and convincing

evidence a sustained pattern of physical abuse and/or a propensity

for   violent    abuse.   .   .     .      Spousal      violence,    in   certain

circumstances, can [thus] establish a grave risk of harm to the

child.”   Ermini v. Vittori, 758 F.3d 153, 164 (2d Cir. 2014)

(internal quotation marks omitted) (emphasis added); see also Luis

Ischiu v. Gomez Garcia, 274 F. Supp. 3d 339, 351 (D. Md. 2017)

(“Courts have found grave risk based on domestic abuse of the

spouse in the presence of the children, even without abuse directed

at the children themselves.”).            However, “limited incidents [of

domestic abuse] aimed at persons other than the [subject] child,

even if witnessed by the child, have not been found to constitute

a grave risk.”    Ermini, 758 F.3d at 165; see also Luis Ischiu, 274

F. Supp. 3d at 351 (“Not every case involving [inter-parental]

abuse . . . presents a grave risk [of harm to their children].”).

      To assess Respondent’s allegations that Petitioner abused her

(and exposed N.D.M.H. to such abuse), “[i]t is well for us to begin

at the beginning,” Republican Party of N.C. v. Martin, No. 88-1259,

865 F.2d 1259 (table), 1988 WL 138679, at *1 (4th Cir. Dec. 15,

1988) (unpublished).      Based on the Joint Stipulation (including as

to the birth-dates of all three), Petitioner (then age 20) and

Respondent (then age 13) conceived N.D.M.H. in the summer of 2009.


                                        -12-




      Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 12 of 79
(See Docket Entry 39 at 1.)2             Per Petitioner’s own words, his

action in that regard was “not legal” (Docket Entry 49 at 12) and

“we could consider it to be rape” (id. at 14), because Respondent

then remained a “child” (id. at 15).           Although unlawful (with good

reason, see United States v. Burns, No. 07CR556, 2009 WL 3617448,

at *12 (N.D. Ill. Oct. 27, 2009) (unpublished) (observing that

“statutory rape” involves “large potential for harm to the young

woman involved,” even “where the guilty party was not abusive”)),

Respondent’s trial testimony confirms that her sexual exploitation

by Petitioner did not result from his use or threat of violence;

rather, “he was saying pretty things to [her] and [she] fell in

love and [she] went to live with him.”            (Docket Entry 47 at 5.)

      According to Respondent’s sworn statements when she entered

the United States (as quoted above), that living arrangement

quickly morphed into seven years of imprisonment and involuntary

servitude, enforced by daily beatings and death threats from

Petitioner.       (See Docket Entry 9 at 39-40.)       To bolster that story

of constant, violent subjugation, Respondent averred that she

received no education beyond sixth grade.           (See id. at 39.)    By the

time of trial (and despite unreservedly proffering her asylum-

related statements as evidence in this case (see Docket Entry 23 at



      2
       At one point, Petitioner testified that Respondent moved into his family
home in April 2008, became pregnant in October 2008, and turned 14 in November
2008 (see Docket Entry 49 at 8-10); however, based on the birth-dates in the
Joint Stipulation, as Respondent’s counsel remarked during the trial,
Petitioner’s “math [wa]s a little off” (id. at 10).

                                       -13-




          Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 13 of 79
14-52; Docket Entry 43 at 1)), Respondent’s depiction materially

changed; for example, she admitted that, “[a]fter [she] moved in

with [Petitioner], [she] continued to go to school” (Docket Entry

47 at 46), ultimately “obtain[ing] a computer science degree” (id.

at 47), when she “graduated . . . in December 2014” (id.).               In

other words, contrary to the portrait Respondent painted upon

crossing into the United States, Petitioner did not forcibly end

her scholastic career as a sixth-grader, as (while living with him)

she “actually [acquired] six or seven more years of education than

sixth grade” (id. at 49), i.e., the equivalent of “an associate’s

degree here in the United States” (id. at 48).

       Of similar import, after Respondent testified that, “[a]t the

beginning [of her cohabitation with Petitioner,] everything was

fine” (id. at 7) and her counsel asked “how did that change as time

progressed?” (id.), Respondent did not describe acts or threats of

violence doled out by Petitioner each day to keep her in bondage;

instead, she said:       “Well, shortly after I moved in with him I

realized that he was still with the girlfriend that he had before

me.”     (Id.)    Any such cad-like conduct – though undoubtedly

distressful to Respondent (particularly given her then-tender age)

– decidedly differs from the dire domestic confinement she related

in seeking asylum (and in raising the Grave Risk Exception).

       During the trial, Respondent also testified – in contravention

of her former assertion that Petitioner “only let [her] leave the


                                    -14-




       Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 14 of 79
house to work” (Docket Entry 23 at 29) – that she and another woman

living in the home took their daughters “to parks . . . [and] the

river” (Docket Entry 47 at 67), as well as that (besides leaving

the house regularly for years to attend school) Respondent went

“out [to] do [her] homework with [her] classmates” (id. at 51) and

completed “a cake decorating course” (id. at 68).                   In another

about-face at trial, Respondent replaced her allegations of “daily”

threats by Petitioner that he would “kill [her] and [her] entire

family if [she] left him” (Docket Entry 23 at 24), with testimony

that “one time, [] before [she] left [him], . . . he threatened to

kill [her]” (Docket Entry 47 at 44 (emphasis added); see also id.

at 35 (placing that incident on “day before [Petitioner’s] mom

kicked [Respondent] out of the house” and clarifying that his

mother’s “insults . . . that [Respondent] was doing bad things to

[Petitioner],” not any threat, “sparked [Respondent] . . . to

leave” Orocuina for Roatan),3 71 (admitting to “mov[ing] out after

[Petitioner]     discovered”     Respondent’s     involvement     with   United

States citizen (to whose home she repaired upon arriving here and

whom she married six months later (see id. at 90-91)))).4


      3
        Respondent even deceived Homeland Security officials about how she left
Orocuina, telling them that she and N.D.M.H. “took a bus that took [them] to
Roatan which [wa]s 12 hours by bus” (Docket Entry 23 at 51), before admitting at
trial that they traveled not by “bus,” but “[b]y plane” (Docket Entry 47 at 34).
      4
        Additionally, Respondent offered hearsay testimony that, on the “day when
[she] left for Roatan and [Petitioner] found out” (Docket Entry 47 at 44), he
“said the same thing” (id.), i.e., he “threatened to kill [her]” (id.), “when he
went to look for [her] with the police at [her] mom’s” (id.). Respondent’s
mother, however, testified that Petitioner actually (and more ambiguously) said:
                                                                  (continued...)

                                      -15-




       Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 15 of 79
      Moreover, Respondent (by her own admission at trial) fled with

N.D.M.H. out of concern that Petitioner would get custody of

N.D.M.H., rather than fear that he would kill anyone.             (See id. at

43 (“Q.    . . . Why were you afraid?           A.    Well, because of the

threats that [Petitioner] had made of taking [N.D.M.H.] away

. . . .”); accord id. at 77-78; see also id. at 31 (“I did not feel

comfortable to go to court to fight for my daughter . . . .”), 92

(refusing to concede that Petitioner’s “letter just asking for

[Respondent] to return” N.D.M.H. to Honduras “was not a threat to

kill [Respondent],” countering:         “How is that not a life threat if

he’s taking away my -- my life, my daughter.          I live for [her].”).)

Nor did Respondent substantiate at trial her earlier averments that

Petitioner “regularly beat[ her]” (Docket Entry 9 at 5) – or “hit”

her “every day” (id. at 39) – thereby (invariably) “expos[ing

N.D.M.H.] to th[at] domestic violence” (id. at 11).

      Respondent did testify to two incidents (A) when, after she

insisted on taking (then-newborn) N.D.M.H. to a hospital for

treatment (see Docket Entry 47 at 9), Petitioner “hit [Respondent]

in the face and threw [her] on the floor” (id. at 10), and

(B) when, after returning to the family home from the hospital, he

again “hit [her] in the face” (id. at 11).           Upon inquiry as to the


      4
        (...continued)
“‘If you don’t tell me where [Respondent] is, you’re going to pay for that.’”
(Docket Entry 50 at 26.) According to Respondent’s mother, “[she] understood
that to mean he would kill [her not Respondent.]” (Id.; see also Docket Entry
48 at 55 (setting forth Petitioner’s denial “that [he] threatened [Respondent’s]
family with death so they would give [him] her contact information”).)

                                     -16-




      Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 16 of 79
“next act of violence from [Petitioner]” (id. at 12), Respondent

replied merely that they “always argued” (id.).                  Later in her

examination, Respondent claimed that, “[w]hen [she] asked to go to

[her] mother’s instead of going to work” (id. at 14), Petitioner

“always pushed [her], and [other] times he hit [her if she]

. . . argued with him” (id.), but – when asked “how many times []

that happen[ed]” (id.) – she answered only “several times” (not

regularly or daily) (id.).        Furthermore, in response to a question

about “the worst extent of [her] injuries from [Petitioner],”

Respondent stated “[i]t would only look red.”             (Id. at 14-15.)5

      As to the “several times” (over approximately six years) when

Petitioner allegedly “pushed” or “hit” Respondent (id. at 14),

leaving at “worst” (id.) a mark that “look[ed] red” (id. at 15),

she managed (despite persistent probing by her counsel) to identify

but two concrete instances:

      1) when – at age 19 (see id. at 17) – Respondent, then “five

months pregnant . . . had an argument [with Petitioner]” (id. at

16), during which “[h]e hit [her]” (id.) “in the face” (id.), “he

pushed [her,] and [she] fell on the floor” (id.);6 and


      5
        Consistent with the above-noted testimony regarding the (relatively
limited) frequency and severity of Petitioner’s assaultive conduct, Respondent’s
mother testified that she “personally saw [] physical marks on [Respondent]
. . . several times” (Docket Entry 50 at 12; see also id. at 12-13 (“I saw her
legs. They were bruised.)), and Respondent’s sister testified that she witnessed
Petitioner and Respondent “scuffling or pushing around” (id. at 33).
      6
        That description (though deeply disturbing) depicted a much less violent
encounter than the one to which Respondent swore in her Response. (See Docket
Entry 9 at 6 (“When [Respondent] was six (6) months pregnant, Petitioner beat her
                                                                   (continued...)

                                      -17-




       Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 17 of 79
      2) when – after Respondent reported Petitioner’s “abuse” to

law enforcement authorities and they “told him that [she] had

denounced him or tried to press charges” (id. at 32) – “[h]e hit

[her] because [she] went and denounce[d] him” (id.).7

      Otherwise, Respondent defaulted to inaccurate generalities

resting on examples that did not involve Petitioner striking her:

      Q.   When is the next time you recall any physical
      violence at the hands of [Petitioner]?

      A. Well, every time I went out because he wouldn’t let
      me go out.

      Q.   And when you say you went out, where were you going?

      A.   Only to my mother’s.

      Q.   And you were approximately 14, 15 at that time?

      A. Well, when I lost the baby, I was already of age.               I
      was already 18. No. I’m sorry. Nineteen.

      Q. But you said that every time you went -- tried to go
      to your mother’s . . . [Petitioner] would get physical?

            6
              (...continued)
so horrifically that she was bleeding.”); see also id. (implying that bleeding
corresponded with miscarriage); but see Docket Entry 47 at 15 (stating that
“worst . . . injuries” inflicted by Petitioner “only look[ed] red”), 16
(acknowledging that above-referenced “argument” occurred “a week prior” to
“los[ing] . . . baby”).) Respondent also testified that the pregnancy which
ended in miscarriage came about because Petitioner “forced [her] to have sex with
him” (Docket Entry 47 at 15); however, when asked “how [] he force[d her]” (id.),
Respondent did not refer to use or threat of force, but commented only that
Petitioner “always told [her she] had to be with him” (id.).         Respondent’s
testimony on that front thus diverges from her mother’s testimony that “one time
[Petitioner] forced [Respondent to have sex] . . . and she was all scratched.”
(Docket Entry 50 at 11-12; see also id. at 12 (“Q. Where were the scratches on
her body? . . . A. The neck, the arms, and the legs.”).)
      7
        Respondent’s trial testimony did not repeat the assertion in her Response
that the above-described (or some other) report she made against Petitioner
actually occurred in (or progressed to) a Honduran court, where “the judge got
smart with [Respondent]” (Docket Entry 9 at 42), i.e., “[t]he judge asked if
[she] would have sex with [the judge] to help [her] with [her] case” (id.; accord
id. at 44). (See Docket Entry 47 at 3-104 (lacking any such account).)

                                      -18-




       Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 18 of 79
      A.   Yes.

      Q.   And would that be before you went or after you went?

      A. Well, sometimes before, sometimes after because my
      brother would go and take me out, but they never
      respected.   Well, many -- many times.    And he always
      showed his aggressiveness. The first thing, he wanted to
      snatch my daughter from me.

      Q.   When you say “snatch,” what do you mean?

      A. One of the times he did that my brother came looking
      for me in . . . his friend’s car. Well, one time I was
      already in the car and he told my brother that if I
      didn’t go out he was going to break the windows -- the
      car windows.

      . . . .

      Q. Do you recall how old you were when that incident
      happened?

      A. No. I was not of age yet because [N.D.M.H.] was very
      little.

(Id. at 16-18 (emphasis added).)8

      Significantly, at trial, Respondent entirely abandoned her

portrayal of the most brutal attack she originally had accused

Petitioner of perpetrating against her, i.e., the alleged “beating

[Respondent received] because [she (A)] was going to report [the

sexual assault Petitioner’s] boss had done to [N.D.M.H.]” (Docket

Entry 9 at 40), and then (B) actually “reported [Petitioner]



      8
        On cross-examination, Respondent made admissions belying the notion that
“[Petitioner] wouldn’t let [her] go out” (Docket Entry 47 at 17) and/or that she
“[o]nly [went] to [her] mother’s” (id.). (See id. at 46-49 (testifying to six
or seven years of school attendance while living with Petitioner), 51 (agreeing
that “sometimes [she] did go out and do [her] homework with [her] classmates”),
67 (admitting that she, a house-mate, “and the[ir] girls [went] to parks . . .
[and] the river”), 68 (acknowledging completion of “cake decorating course”).)

                                     -19-




      Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 19 of 79
because he didn’t want to report [his boss]” (id.), which “sent

[Respondent] to the hospital because [Petitioner] beat [her] so

bad” (id.) that he “almost killed [her]” (id.).                In contrast to

those startling allegations, Respondent testified at trial that:

      1) Respondent never made any such report (about Petitioner’s

failure to report Dario) (see Docket Entry 47 at 22 (“I didn’t find

a way to take action because I was feeling alone with that.”));

      2) “since 2013,” Petitioner “had his own business,” which

“Dario doesn’t own any of” (id. at 54; see also id. at 55-56

(conceding that Dario “wasn’t the store owner” and that “it was

[Petitioner’s store]”)); and

      3) during their debate about alerting authorities to Dario’s

abuse of N.D.M.H., Petitioner did not beat Respondent (let alone so

savagely    that   she   required    hospitalization     and   nearly    died);

rather, he simply “told [her] not to say anything” (id. at 23) and

then made an ambiguous statement (which she purportedly took as a

threat) (see id. (“[H]e said to me, ‘You know what I’m saying to

you.’”)), “so [she] just left it at that” (id.; see also id. (“I

didn’t go [make a report] because of what [Petitioner] said.”)).9

      For his part, Petitioner (under questioning from his counsel)

expressly denied that he struck Respondent during an argument over


      9
        At trial, Respondent similarly dropped her averment in the Response that
“Petitioner would verbally degrade [her] by saying things like ‘You are a bitch,’
‘You are good for nothing,’ ‘You are my property,’ and ‘Here, we do as I say’”
(Docket Entry 9 at 4 (commas added and moved)). (See Docket Entry 47 at 3-104
(offering no such testimony); see also id. at 96 (failing to identify any
“insults or names [Petitioner] call[ed her]” in response to direct inquiry).)

                                      -20-




       Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 20 of 79
taking N.D.M.H. to a hospital when she fell ill as an infant (see

Docket Entry 48 at 19) and/or that he “hit [Respondent] while she

was pregnant with [their child lost to miscarriage]” (id. at 29;

see also id. at 28-29 (refuting that said pregnancy resulted from

rape)).   In addition, across more than 60 transcribed pages of

cross-examination,   Respondent’s     counsel   neither    attempted   to

impeach Petitioner’s foregoing denials nor ever asked him a single

question about any alleged abuse of Respondent.       (See Docket Entry

49 at 4-66.)    Likewise, after the live-in companion of one of

Petitioner’s brothers gave testimony (on direct examination) that

(while sharing a house with them for seven years) (A) she “never

saw” Petitioner hit Respondent and (B) Respondent never claimed “he

hit her” (Docket Entry 52 at 9), Respondent’s counsel opted against

pursuing any domestic-violence-related line-of-questioning while

cross-examining that witness (see id. at 17-31).

     Lastly, Respondent’s expert, Bobbie Bingham, who (over the

course of five sessions) evaluated N.D.M.H.’s exposure to trauma

(see Docket Entry 51 at 15), testified that N.D.M.H. did not

“report[] any . . . domestic violence [against Respondent]” (id. at

80); see also id. at 56 (affirming that N.D.M.H. “did not discuss”

inter-parental abuse)).      In fact, when Ms. Bingham posed the

question, “‘Did you see someone who was beaten up, shot at or

killed?” (id. at 31), N.D.M.H. did not mention Petitioner beating

Respondent, but “said, ‘Yes, my grandfather’” (id.; see also id. at


                                  -21-




     Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 21 of 79
26 (“[N.D.M.H. told [Ms. Bingham] that her grandfather had died

when she was 5 years old[,] . . . her great-grandfather killed a

bad guy earlier, and ‘The bad guy’s son came and shot [her]

grandfather in the back while he was at a chicken fight.’”), 27

(stating      that     N.D.M.H.     “indicate[d]”         that    “she    had   seen   her

grandfather[’s body] after he died”)).                  N.D.M.H.’s omission of any

reference to Petitioner abusing Respondent bears great significance

because, although “children often engage in what’s called gradual

disclosure” (id. at 80), “N.D.M.H., in [Ms. Bingham’s] professional

assessment, was very eager to tell her story” (id. at 45).

     “The assessment of the [above-discussed, domestic-violence]

evidence      relating       to    [the   G]rave    [R]isk       [Exception]     depends

significantly on the credibility of the witnesses.”                        Luis Ischiu,

274 F. Supp. 3d at 351.               In considering that matter, the Court

cannot refrain from acknowledging “the term that’s been going

around:       ‘Believe      All    Women,’”      Lesley       Wexler,    2018   Symposium

Lecture: #MeToo and Procedural Justice, 22 Rich. Pub. Int. L. Rev.

181, 187 (2019).            Notably, even commentators sympathetic to such

messaging have felt compelled to recast it, see id. (“‘Believe All

Women’    .    .   .   is    a    short   hand    for     a    more   complex   idea.”),

emphasizing in particular that “[i]t is not a demand to believe all

women - whatever they say, regardless of what is said after that,”

id. at 188; see also id. (“#MeToo creator Tarana Burke has said,

‘when we say we believe survivors, it’s not believe them without


                                           -22-




     Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 22 of 79
investigation.’”), but instead a call “[t]o approach the inquiry

with an openness to their truthfulness,” id., without going so far

as to “assum[e] that [a woman’s] side is always right,” id. at 189.

     Taking that tack, the Court cannot find that “[R]espondent

show[ed] by clear and convincing evidence a sustained pattern of

physical abuse [by Petitioner against her] and/or a propensity [on

his part] for violent abuse,” Ermini, 758 F.3d at 164 (internal

quotation marks omitted) (emphasis added).           Most significantly, as

detailed   above,     “[t]here       are     many     telling       unexplained

inconsistencies in [Respondent’s trial] testimony [and] her [prior

sworn statements],” Church v. Maryland, 180 F. Supp. 2d 708, 741

(D. Md.), aff’d, 53 F. App’x 673 (4th Cir. 2002).             Under even the

most charitable reading of the record, Petitioner significantly

“change[d] h[er] story [and] . . . the very fact that [s]he made

inconsistent statements would tend to undermine h[er] credibility.”

Latif v. Obama, 677 F.3d 1175, 1206 (D.C. Cir. 2011) (Henderson,

J., concurring in the judgment) (internal ellipsis and quotation

marks omitted); see also Monroe v. United States, Nos. 1:13CR252,

1:15CV1083,   2016   WL   9447757,    at    *6   (M.D.N.C.   Oct.    28,   2016)

(unpublished) (recognizing that witness’s “story itself may be so

internally inconsistent . . . that a reasonable factfinder would

not credit it” (internal quotation marks omitted)), recommendation

adopted, 2016 WL 9447054 (M.D.N.C. Dec. 5, 2016) (unpublished),

appeal dismissed, 690 F. App’x 103 (4th Cir. 2017).


                                     -23-




     Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 23 of 79
     The Court here discredits Respondent’s testimony to an even

greater degree because she failed to meaningfully “attempt to

explain or reconcile these glaring inconsistencies,” Church, 180

F. Supp. 2d at 743, a number of which “cross the thin line between

flagrant misrepresentation and blatant lie,” United States v.

Bolton, No. 2:16CR7, 2017 WL 2844171, at *6 (S.D. Miss. July 3,

2017) (unpublished), aff’d, 908 F.3d 75 (5th Cir. 2018), cert.

denied, ___ U.S. ___, 140 S. Ct. 47 (2019).           For example, when

Petitioner’s counsel cross-examined Respondent about her previous,

manifestly false averment regarding her educational attainment,

Respondent gave these evasive and unpersuasive answers:

     Q. . . . [D]o you recall crossing the border into the
     United States and . . . [going] through the credible fear
     interview . . . ?

     A.   Yes.

     Q.   And you were sworn to tell the truth, weren’t you?

     A.   Yes.

     . . . .

     Q.   You were asked the question ‘What grade did you
     finish in school?’ And you said ‘6th grade.’

     A.   Yes.

     Q. But you –- you got a computer science degree, didn’t
     you?

     A.   Yes.

     Q.   So you didn’t tell that person the truth, did you?

     A. When I was interviewing with that person, I was very
     nervous. The only thing that mattered to me more was to

                                  -24-




     Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 24 of 79
     tell about my daughter because my daughter is what
     matters to me the most.

     Q.   But you actually have six or seven more years of
     education than sixth grade.

     A.   Yes.

     Q. Did someone tell you that you needed to appear like
     a poorly educated woman?

     . . . .

     A.   I at that time felt very nervous because for the
     first time in my life I was in something like that and I
     focused specifically on my daughter.

     Q. And so the question about what grade you were in or
     graduated from was really hard for you?

     A.   Yes.   I -- from the little that I understood, I
     didn’t -- I didn’t -- the many questions that they asked
     me, what I focused on mostly was [sic] the ones about my
     daughter.

     Q. Didn’t they at the end also ask you if you understood
     everything?

     A.   Yes.

     . . . .

     Q. And they also asked you at the beginning if you had
     any questions to please stop them.

     A.   Yes, but I -- many times they were asking me
     questions and I was always answering, but I focused more
     when it was about my daughter.

(Docket Entry 47 at 48-50 (emphasis added).)

     As that excerpt shows, when confronted with an (undeniably)

untrue assertion she had woven into the narrative of horrific

domestic abuse she presented (both at the border and to this

Court), Respondent (A) deliberately dodged direct questions about

                                  -25-




     Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 25 of 79
whether she told a falsehood and whether she did so as part of

manipulative plan (see id. at 49-50), (B) unconvincingly endorsed

the characterization of the task of giving her final school-year as

“really hard” (id. at 50), and (C) implausibly implied (in a

halting fashion indicative of prevarication) that nervousness, lack

of comprehension, and preoccupation with discussing her daughter’s

hardships (rather than her own) caused her to forget about a half-

dozen or more years of (additional) schooling (see id. at 49-50).10

      Respondent fared no better when cross-examined about her

inaccurate description(s) of Dario as Petitioner’s “boss” (Docket

Entry 9 at 40, 42, 65), first conceding that “Dario doesn’t own any

of [Petitioner’s] business” (Docket Entry 47 at 54; see also id.

(“They’re friends.”)), but then engaging in evasion tactics when

pressed about a contrary representation in her asylum application

(see id. at 55-56 (“Q.       . . . [You stated that ‘Petitioner] worked

for a man named “Dario” who is the store owner, where [Petitioner]

worked.’    [But Dario] wasn’t the store owner of where [Petitioner]

worked, was he?        A.    Well, I always argued with [Petitioner]

because he was also hanging out with bad people.                  Q.   Can you


      10
         Contrary to Respondent’s instant excuses for her errant educational
accounting, the record reflects that (i) the asylum interviewer took great pains
to relieve Respondent of any pressure to proceed or to answer if she felt anxiety
or uncertainty (see, e.g., Docket Entry 9 at 36 (offering “to reschedule so that
[Respondent] can have more time”), 37 (verifying that Respondent remained
“comfortable having [her] interview” and advising that, “if [she] need[ed] to
take a break, just [to] let [the interviewer] know”), 39 (“[P]lease listen
carefully and take your time. If you don’t understand a question, please ask
me.”)), and (ii) Respondent displayed no difficulty divulging details pertaining
to herself (not just N.D.M.H.), including by interjecting information about
herself in response to inquiries about N.D.M.H. (See generally id. at 38-43.)

                                      -26-




       Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 26 of 79
answer my question?        [Dario] wasn’t the store owner[, was he]?                    A.

They conducted business at [Petitioner’s] business.                        Q.     Please

answer my question.        [Dario] wasn’t the store owner[, was he]?                    A.

Dario?     Q.    Yes, Dario.      A. No, it was [Petitioner].” (internal

parenthetical omitted) (quoting Docket Entry 9 at 65))).                             Next,

Respondent       (ineffectively)        tried    to    justify    her     prior      sworn

statement to the Court that “‘Petitioner worked for a man named

“Dario” who co-owned [] Petitioner’s family store’” (id. at 56

(quoting Docket Entry 9 at 5)), as follows:                   “Well, what I know is

that they conduct business, they make business.                       That’s why I say

that.”     (Id.)        Ultimately, Respondent twisted herself into a

reversal    of    her    concessions      that    “Dario      doesn’t     own     any   of

[Petitioner’s] business” (id. at 54) and that “[Dario] wasn’t the

store owner” (id. at 55).           (See id. at 57 (“Q.               But, again, did

Dario co-own [] Petitioner’s store?               A.    Well, from the businesses

[sic] that they did, apparently, yes.”).)

     In sum, “the testimony of [Respondent] lacked the earmarks of

credibility . . . .        The [C]ourt carefully observed the demeanor of

[Respondent] as she answered the questions of counsel and it was

apparent to the [C]ourt that her responses were both evasive and

contrived.”       United States v. Ponce-Duarte, No. 3:11CR97, 2011 WL

2791244, at *1 (W.D.N.C. July 14, 2011) (unpublished); see also The

Adela, 73       U.S.    266,   267-68    (1867)       (“The   credibility       of    the[

witnesses’]       statements     was     much     impaired       by    their    evasive


                                         -27-




     Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 27 of 79
character.”); Garcia v. Berkshire Life Ins. Co. of Am., 569 F.3d

1174,    1181    (10th    Cir.    2009)    (“[The    plaintiff’s]   evasive,

inconsistent answers and inability to provide an explanation for

the fabrications during the hearing cast further doubt on her

accounting of events. . . .            A party’s willingness to fabricate

evidence bears on character and credibility . . . .”); Monroe, 2016

WL 9447757, at *6 (noting that, “in assessing the credibility of

witnesses, trial courts consider variations in demeanor and tone of

voice” (internal brackets and quotation marks omitted)).

     Moreover,     even   if     the   Court   accepted   Respondent’s    trial

testimony at face value (which, for reasons just stated, the Court

cannot), that evidence established only “limited incidents [of

domestic abuse] aimed at persons other than [N.D.M.H.], [which]

even if witnessed by [N.D.M.H.], have not been found to constitute

a grave risk,” Ermini, 758 F.3d at 165 (internal quotation marks

omitted).       In that regard (as previously detailed), Respondent

testified that (A) Petitioner twice struck Respondent in the face

(and threw her to the ground on the first such occasion), both

shortly after N.D.M.H.’s birth (see Docket Entry 47 at 9-11), (B)

Petitioner “pushed” and/or “hit” Respondent “several times” during

the ensuing six years (id. at 14), without causing any injury

beyond a red-looking mark (see id. at 15), and (C) “one time,

[immediately] before [Respondent] left [Petitioner], . . . [he]

threatened to kill [her]” (id. at 44).


                                       -28-




        Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 28 of 79
     Such conduct (albeit clearly condemnable) does not match (in

volume or viciousness) the violence visited on the children’s

mothers in decisions (approvingly cited by the Supreme Court in

Abbott    and   subsequently    issued    by   other    courts),     which   have

identified the inter-parental abuse there as a basis for applying

the Grave Risk Exception.       See, e.g., Ermini, 758 F.3d at 165 (“The

[district]      court   also   found   that    [the    respondent]    testified

credibly that [the petitioner] had hit her at least 10 times

. . . .   The [district] court credited [her] account of having her

head shoved into the kitchen cabinets while [he] attempted to

suffocate and strangle her, . . . which [their children] observed.”

(internal quotation marks omitted)); Baran, 526 F.3d at 1342-43

(reciting how, for five years, the petitioner “bec[ame] intoxicated

on an almost daily basis,” and how, “[w]hen drunk, [he] was

violent” and “intimidated [the respondent] physically,” including

“physically abusi[ng ] her,” by “slap[ping her] so hard she fell to

the ground,” “push[ing] her in the presence of his daughter,

frightening and upsetting the child,” “pinn[ing the then-pregnant

respondent] between a door and the wall, [while] pushing on the

door in a manner that applied intense pressure to her abdomen,”

“hurl[ing] furniture at [her],” “subject[ing her] to a six-hour,

expletive-laden barrage of verbal abuse and threats while she held

[their child] in her arms,” and “sw[inging] a portable telephone at

[her] head, causing [her] to fear for her life”); Walsh, 221 F.3d


                                       -29-




     Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 29 of 79
at 209-10 (recounting eight or more episodes of the petitioner

physically abused the respondent, resulting (at various times) in

“[h]er face, chest, and knees all [becoming] swollen and bruised,

her arms [] marked by hard gripping, and . . . a broken tooth,”

injury to “her coccyx,” as well as “bruises and scratch marks [so

severe a doctor] concluded that [her] life and health were at

risk”);   Luis   Ischiu,   274   F.    Supp.   3d   at   351   (crediting   the

respondent’s testimony about multiple “incidents of physical and

sexual abuse” and “threat[s] to kill her if she fled,” leading to

“diagnos[is of] PTSD, depression, and anxiety”).

     Rather, Respondent’s trial testimony about domestic violence

(if believed) places this case within the range of circumstances

that courts have deemed insufficient to satisfy the Grave Risk

Exception.   See, e.g., Souratgar v. Lee, 720 F.3d 96, 100 (2d Cir.

2013) (affirming order of return and denial of affirmative defense

under Article 13(b), notwithstanding fact that “district court

found spousal abuse by [the petitioner], including shouting and

offensive name-calling, and several incidents of physical abuse in

which he kicked, slapped, grabbed, and hit [the respondent]”

(internal quotation marks omitted)); see also Luis Ischiu, 274 F.

Supp. 3d at 351 (“Not every case involving [inter-parental] abuse

. . . presents a grave risk [of harm to their children].”).

Regrettably, “[m]any cases for relief under the [Hague] Convention

arise from a backdrop of domestic strife.           Spousal abuse, however,


                                      -30-




     Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 30 of 79
is only relevant under Article 13(b) if it seriously endangers the

child.”      Souratgar, 720 F.3d at 103-04.                 Here, to the extent

Respondent “was subjected to domestic abuse on certain occasions –

albeit less than she [originally] claimed, at no time [during those

occasions] was [N.D.M.H.] harmed or targeted,” id. at 104; in fact,

Respondent’s       trial     testimony       does   not    establish     N.D.M.H.’s

proximity at the five discrete times Petitioner allegedly struck or

threatened to kill Respondent (see Docket Entry 47 at 9-12, 14-16,

32, 44),11 and Respondent’s own expert testified that N.D.M.H.

reported no exposure to inter-parental abuse (see Docket Entry 51

at 56, 80), despite open-ended questioning about witnessing harm to

others (see id. at 31).             “For [the Court] to hold [Respondent’s]

evidence     of   [domestic]        conflict    alone,    without   a    clear     and

convincing showing of [related] grave risk of harm to the child, to

be sufficient to decline repatriation, would unduly broaden the

Article 13(b) defense and undermine the central premise of the

[Hague] Convention . . . .”             Souratgar, 720 F.3d at 105-06; see

also   id.   at    103     (“Th[e    G]rave     [R]isk    [E]xception    is   to    be

interpreted       narrowly,    lest     it     swallow    the   rule.”   (internal

quotation marks omitted)).

      11
         Respondent gave a non-responsive, (over)generalized answer to the
specific question of “[w]here was [N.D.M.H.] when the[ first] two instances of
violence occurred” (Docket Entry 47 at 11). (See id. at 12 (“My daughter was
always with me.”); see also id. (“Q. And who watched [N.D.M.H.] when you had to
go to school?    A.   The grandmother and her father.”).)      If (despite that
ambiguity) the Court assumed (then-infant) N.D.M.H.’s presence nearby during the
two assaults in question, the Court would not infer any related psychological
harm to N.D.M.H., as Respondent’s expert witness confirmed that, at that point,
N.D.M.H. lacked “any memory capabilities” (Docket Entry 51 at 95).

                                         -31-




       Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 31 of 79
      No reader should misinterpret this analysis as a minimization

of the plague of domestic violence.                More than a quarter-century

ago, Congress compiled a “legislative record [which], considered as

a   whole,   show[ed]      that    violence     against      women   is   a   sobering

problem,” Brzonkala v. Virginia Polytechnic Inst. & State Univ.,

169   F.3d   820,    851    (4th    Cir.      1999)    (en   banc)   (referring      to

legislative history of Violence Against Women Act of 1994, Pub. L.

No. 103–322, §§ 40001–40703, 108 Stat. 1796, 1902–55), and the

Fourth Circuit recently reiterated that it remains so, see Harley

v. Wilkinson, 988 F.3d 766, 769 (4th Cir. 2021) (quoting with

approval determination in United States v. Staten, 666 F.3d 154,

167   (4th   Cir.    2011),       that   “domestic      violence     is   a    serious

problem”).    In any event, the Court shares the view that “[e]ven a

single incident of [such] abuse is one too many from a societal

standpoint,” Floyd-Evans v. Moorehead, No. 3:14CV214, 2016 WL

5374148, at *6 (S.D. Miss. Sept. 26, 2016) (unpublished).                           That

perspective, however, does not alter the Court’s obligation (A) to

faithfully    find    the     facts      of     this    case   (including      as     to

Respondent’s credibility) based on the evidence at trial, and

(B) to dispassionately apply those facts to the law enshrined in

ICARA and the Hague Convention (as construed by the Supreme Court

and the Fourth Circuit or, in the absence of such construction on

any given point, as persuasively illuminated by other courts). See

generally 28 U.S.C. § 453 (setting forth judicial oath to, inter


                                         -32-




      Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 32 of 79
alia, “administer justice without respect to persons, and . . .

faithfully and impartially discharge and perform all duties . . .

under the Constitution and the laws of the United States”).

     Having done so, the Court holds that Respondent failed to

prove by clear and convincing evidence (or even a preponderance)

that Petitioner subjected Respondent to abuse which gives rise to

“a grave risk that [N.D.M.H.’s] return [to Honduras] would expose

[N.D.M.H.] to physical or psychological harm,” Hague Convention,

art. 13(b), 1988 WL 411501, at *5.

             Physical and Emotional Abuse of N.D.M.H.

     Respondent further has sought relief under the Grave Risk

Exception on the ground that “N.D.M.H. was in imminent danger of

. . . physical[] and emotional abuse before coming to the United

States from Honduras and returning her to Honduras would place her

at grave risk for serious . . . physical[] and emotional abuse in

the future . . . at Petitioner’s hands . . . .”      (Docket Entry 9 at

10 (emphasis in original); see also id. at 13 (“Given that N.D.M.H.

has already been subjected to physical abuse by Petitioner . . .,

this risk [of physical and emotional abuse] if returned to Honduras

is grave or severe.   It is more than only a prospect of abuse.”).)

In support of that contention, the Response alleges the following:

     1) “[o]n one occasion during a house party, Petitioner took

out a gun and fired it into the air with N.D.M.H. present” (id. at

5 (emphasis added)); and


                                  -33-




     Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 33 of 79
      2) “[o]n another occasion, Petitioner hit N.D.M.H. with a

telephone cord without rational reason” (id. (emphasis added)).

      Along with those two averments as to two instances of alleged

emotionally and/or physically abusive conduct by Petitioner toward

N.D.M.H., the asylum-related documents appended to the Response

include these related (and more sweeping) assertions:

      1) Petitioner “always harmed [N.D.M.H.] with words” (id. at

42;   see   also   id.   at   64   (“[Petitioner]   started     to   mistreat

[N.D.M.H.].    [He] had no love for anything.”));

      2) Petitioner “always hit [N.D.M.H.]” (id. at 43; see also id.

(“[He] would always hit [her] . . . when he was drunk.”));

      3) “[o]ne day there was a house party and . . . [Petitioner]

spanked [N.D.M.H.]       without   reason”   (id.   at   64;   see   also   id.

(declaring that, when Respondent protested that irrational spanking

of N.D.M.H., Petitioner “took out a gun and started firing into the

air [while N.D.M.H.] was there,” and adding that “[t]hese scenes

were very often, to take out the gun and shoot in the air maybe

. . . to terrify [Respondent and N.D.M.H.]”)); and

      4) “[N.D.M.H.] was afraid of [Petitioner], because he would

beat her all the time for nothing” (id.; see also id. (“He hit her

with what he found around him, but more often with the phone cord.

There was no excuse to hit [her].”)).

      Just as with Respondent’s original allegations about her own

mistreatment (analyzed in the preceding subsection), her trial


                                     -34-




      Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 34 of 79
testimony materially diverged from her above-quoted averments about

Petitioner mistreating N.D.M.H. To begin, contrary to Respondent’s

prior assertion(s) that Petitioner “always harmed [N.D.M.H.] with

words” (id. at 42) and that “[he] had no love for anything” (id. at

64), Respondent testified – in response to the question:                   “How

would       you   describe    the   relationship   between    [N.D.M.H.]    and

[Petitioner]?” (Docket Entry 47 at 18) – that “[h]e was loving”

(id.).       Moreover, although (after repeating that his relationship

with    N.D.M.H.     “was    loving”   (id.))   Respondent    qualified    that

characterization,       her    qualification    adverted   only   to   physical

discipline, not to verbal abuse or discharge of firearms (see id.

(“[B]ut when he got mad, he would hit her with a phone cable.”)).

In fact, at no point, did Respondent testify (either generically or

particularly) that Petitioner ever, never mind “very often, [would]

take out [a] gun and shoot in the air [near N.D.M.H.]” (Docket

Entry 9 at 64) or that he ever “harmed [N.D.M.H.] with words” (id.

at 42), let alone that he did so “always” (id.).             (See Docket Entry

47 at 3-104 (lacking any such testimony).)12

       Furthermore, Respondent’s trial testimony contradicted her

previous claims that Petitioner “always hit [N.D.M.H.]” (Docket

Entry 9 at 43 (emphasis added)), “always hit [her] . . . when he



       12
         Under cross-examination, Respondent actually disavowed telling the
asylum officer that Petitioner “‘always harmed [N.D.M.H.] with words’” (Docket
Entry 47 at 63-64). (See id. at 64.) Additionally, Petitioner denied at trial
that “anyone in th[e family] house sho[t a] gun around the children[.]” (Docket
Entry 49 at 65.)

                                       -35-




        Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 35 of 79
was drunk” (id. (emphasis added)), “spanked [her] without reason”

(id. at 64 (emphasis added)), and “beat her all the time for

nothing” (id. (emphasis added)), relating much more restrained

application of corporal punishment for misbehavior by N.D.M.H. (not

constant drunken or otherwise purposeless beatings):

      Q.   How would you describe the relationship between
      [N.D.M.H.] and [Petitioner]?

      A. He was loving. He was loving, but when he got mad,
      he would hit her with a phone cable.

      Q.   What would he get mad about with [N.D.M.H.]?

      A.   Sometimes she wouldn’t listen to him.     That’s --
      that’s when he hit her. And then one time I remember
      that she was hit with the phone cable was [sic] when she
      crossed from his mother’s business to his business
      without permission.

      Q. Okay. So you said when he would get mad at her he
      would hit her with a phone cord. How many times do you
      recall that occurring?

      A.   Several times. . . .

(Docket Entry 47 at 18 (emphasis added); see also id. at 18-19

(“[Petitioner] would only hit [N.D.M.H.] . . . from the legs down

to the feet. . . .       The[ resulting marks] looked between red and

purple. . . .     [They lasted t]wo or three days. . . .          [Respondent

knew Petitioner struck N.D.M.H. with a cord b]ecause he would tell

[Respondent, as would] his mother, and [N.D.M.H.].”).)13


      13
         After the above-excerpted exchange, even Respondent’s counsel referred
to Petitioner’s use of a cord not as wanton, alcohol-fueled (or otherwise
heartless) child abuse, but as a “form[] of physical discipline” (Docket Entry
47 at 19). Nonetheless, on re-direct examination, said counsel attempted to
resuscitate the statement Respondent made at the border that Petitioner “‘always
                                                                  (continued...)

                                     -36-




      Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 36 of 79
      Petitioner, in turn, tendered the following testimony at trial

regarding this subject:

      Q. What did you do to discipline [N.D.M.H.] when she got
      in trouble?

      A. Oh, when [she] disobeyed, I would get her attention
      verbally, and I would try to intimidate her so that she
      would not do the same things again.
           Or she would be punished by saying, “Okay. Today
      you are not going to get to watch your favorite programs
      on TV,” or taking the TV away, right.


             13
                (...continued)
hit . . . [N.D.M.H.] when he was drunk’” (id. at 95 (quoting Docket Entry 9 at
43)), by stating (in lieu of posing a proper question) that Respondent “testified
today numerous times that that was [her] story, that’s what [she] ha[s] told them
all along” (id. at 96). The transcript of Respondent’s trial testimony, however,
contains no – much less “numerous” (id.) – attestations about any drunken
beatings of that sort. (See id. at 3-104 (offering no such averments).) At one
point on cross-examination, Respondent did inject a non-responsive comment that
Petitioner “always hit [N.D.M.H.] with a cable” (id. at 64 (emphasis added); see
also id. (“I stick to what I said, that [Petitioner] hit [N.D.M.H.] or mistreated
her with a cable.”)); however, to the extent Respondent used the word “always”
there to mean “frequently” (as opposed to “exclusively”), she did not then or
thereafter square that ambiguous assertion with her earlier admission that
Petitioner “hit [N.D.M.H.] with a phone cord” (id. at 18) only “several times”
(id.). (See id. at 64-103 (lacking any such explanation).) Consistent with the
notion that Petitioner struck N.D.M.H. with a cable a few times as corrective
punishment, Respondent’s mother testified (A) that she once “saw [] marks on
[N.D.M.H.’s feet],” whereupon N.D.M.H. said Petitioner “‘hit [her] with a
charger,’” and (B) that, when “confronted,” he responded that he had to teach her
“to not be stubborn.” (Docket Entry 50 at 21.) Respondent’s sister likewise
gave testimony that, “[o]ne time,” she “saw in [N.D.M.H.’s] feet that she was hit
with the charger’s cable.” (Id. at 36; see also id. at 39 (“Q. [ Y]ou don’t know
how those [marks] got there[, do you]? . . .        A.  [N.D.M.H.] told me that
[Petitioner] had hit her.      I don’t know what mischievous thing she did at
school.”).)      Finally, Ms. Bingham testified that, after N.D.M.H. answered
affirmatively to the trauma-assessment question, “Were you hit, punched or kicked
very hard at home?” (Docket Entry 51 at 38), Ms. Bingham “asked [N.D.M.H.] to
tell [Ms. Bingham] more specifically what happened . . . [and N.D.M.H.] described
that [Petitioner] had beaten her with a cord” (id.; see also id. at 37
(“[N.D.M.H. stated that [Petitioner] had . . . beaten her on more than one
occasion with a cord.”)). “[W[hen asked to tell [Ms. Bingham] more about that
cord, [N.D.M.H.] described it as like a telephone cord, and . . . sa[id] that
[Petitioner] would wet the cord so that it would hurt even more and that that was
his form of discipline.” (Id. at 38; but see id. at 50 (“Q. Did [N.D.M.H.]
describe any physical injuries to her body as a result of being beaten with the
cord? A. Not that I recall.”), 70 (“Q. . . . Did [N.D.M.H.] report she was
afraid of [Petitioner]? . . . A. No, she did not report to me that she was
afraid of [him].”), 89 (agreeing that N.D.M.H.’s mental health “diagnosis was
specifically related to being the victim of an alleged sexual assault and then
being held against her will by the man reportedly assaulting her”).)

                                      -37-




       Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 37 of 79
Q.   Did you ever spank [N.D.M.H.] when she got in
trouble?

A.   Yes.

Q. And other than spanking her, did you hit her anywhere
else on her body to discipline her?

A. No, no.     I just scolded her with a slipper, as we
call it.

Q.   And where on her body did you scold her with a
slipper?

A.   In -- on her bottom.

Q. During her testimony, [Respondent] said that you hit
[N.D.M.H.] with a telephone cord. Did you ever do that?

A. I did not hit her.      Intimidate her, yes, but not to
cause blows.

Q.   What do you mean by “intimidate”?

A. That is when she was disobeying, I would say, “I’m
going to hit you with this if you don’t pay attention.”

Q.   But you never used it to hit her with it?

A.   Never.

Q. [Respondent] also testified that you left marks on
your daughter’s body. Did you ever do that?

A.   No.

Q. To your knowledge, what would happen if [N.D.M.H.]
went to school with marks on her body?

A.   . . . If [she] went to school with bruises or
something of that kind, her school teacher would have to
report to the prefector; and the prefector would have to
report to the principal; and the principal would have to
report to their superior, the department head; and then
the person responsible for the children and both parents
in the home would have to be told.

Q.   And how do you know that?

                             -38-




Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 38 of 79
     A. Because the educational law sets out that if a child
     has serious injuries that the parents must be called in
     order to have a dialogue about what is going on in the
     home.

     Q.   Were you or [Respondent] ever called?

     A.   Never.

     Q. And to your knowledge, did [Respondent] ever spank
     [N.D.M.H.]?

     A.   Also, yes.

     Q.   And would she use any objects?

     A.   Also slippers.

(Docket Entry 48 at 16-17; see also Docket Entry 49 at 25 (“Q.         And

you never hit her with any kind of cable?       A.   No.”).)

     The long-time girlfriend of one of Petitioner’s brothers (see

Docket Entry 52 at 5), who (along with her daughter) lived in the

family home with Respondent and Petitioner throughout their co-

habitation (see id. at 8), corroborated Petitioner’s above-quoted

account of his (measured) use of physical discipline:

     Q.   What do you do when your child disobeys you?

     A.   I punish her.

     Q.   How do you punish her?

     A.   I hit her with a slipper or I slap her.

     Q.   Where do you slap her?

     A.   On her legs or feet.

     Q.   While [N.D.M.H.] lived in Honduras, did you ever
     observe [Petitioner] discipline her?

     A.   Yes.

                                  -39-




     Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 39 of 79
     Q.   And what did he do to discipline her?

     A.   He punished her the same way that I punish my
     daughter.

     Q.    To your knowledge, did [Petitioner]            ever      hit
     [N.D.M.H.] with a wet phone cord?

     A.   No.

(Id. at 10-11.)

     Said witness also charged that Respondent imposed more severe

corporal punishment on N.D.M.H. (for highly questionable reasons):

     Q.   What about [Respondent]?          What   did   she   do   to
     discipline [N.D.M.H.]?

     A. Sometimes she would punish her very harshly, and I
     told her not to do it that way because that’s not how
     children learn.

     Q.   What do you mean by “very harshly”?

     A. Well, she would hit her and just because the girl
     wasn’t learning, and I would tell her, “No, that's not
     how things are done.”

     Q.   How would she hit her?

     A. One time she hit her with a bar. And she came to me
     for help and I said, “No, I’m not the mom, but don’t hit
     her that way.”

     . . . .

     THE INTERPRETER: Interpreter correction. The word that
     was used may have been a stick rather than a bar.

     THE COURT:   Did you say stick or bar?

     THE WITNESS:   Stick.

     . . . .

     Q.   . . .  You said earlier that [N.D.M.H.] wouldn’t
     learn. What do you mean by that?

                                  -40-




     Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 40 of 79
      . . . .

      [A.]:     The teacher had her learning her tables and her
      ABCs.

      . . . .

      Q.   And what would happen if she didn’t learn that?

      A. [Respondent] would punish [N.D.M.H.].

      Q.   How would she punish her?

      A.   She punished her with a stick.

(Id. at 11-12.)       Tellingly, Respondent chose not to re-take the

stand in rebuttal to dispute the testimony that she struck N.D.M.H.

with a “stick” (id. at 12), as punishment for problems “learning

her tables and her ABCs” (id.).                (See id. at 32 (“THE COURT:

. . . Are you going to have any rebuttal evidence, [counsel for

Respondent]?       [Counsel for Respondent]:         No, Your Honor.”).)

      To evaluate how the foregoing evidence impacts Respondent’s

defense in this case, the Court first notes that “[t]he laws about

corporal punishment in the home vary widely across the globe.”

Melissa L. Breger, Lucy Sorensen, Victor Asal, & Charmaine N.

Willis,    Corporal       Punishment,   Social   Norms   and    Norm   Cascades:

Examining Cross-National Laws and Trends in Homes across the Globe,

26 Wm. & Mary J. Race, Gender & Soc. Just. 483, 493 (2020).               In the

United States, “corporal punishment, such as spanking and paddling,

is   lawful   in    the    home   in   all   fifty   states,”   Brad   Reynolds,

Reforming and Clarifying Special Immigrant Juvenile Status, 47 J.

Legis. 101, 105 (2021), despite the fact that (for decades) the

                                        -41-




      Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 41 of 79
“[e]limination or curtailment of corporal punishment would [have]

be[en] welcomed by many as a societal advance,” Ingraham v. Wright,

430 U.S. 651, 681 (1977).         The enduring solicitude of the states

for parental physical discipline rests on a federal constitutional

foundation, recognized nearly a half-century ago by this Court

(convened as a three-judge panel, as then-prescribed for many

challenges    to      state    authority         under        the     United   States

Constitution):        “[T]he fourteenth amendment concept of liberty

embraces the right of a parent to determine and choose between

means of discipline of children.”            Baker v. Owen, 395 F. Supp. 294,

299 (M.D.N.C.), aff’d, 423 U.S. 907 (1975).

      More recently, North Carolina’s intermediate appellate court

reiterated   that     “[a]    parent    .    .   .   has   the      constitutionally

protected ‘paramount right’ to raise [the parent’s] children as the

parent sees fit.”       State v. Varner, 252 N.C. App. 226, 228, 796

S.E.2d 834, 836 (2017) (quoting Petersen v. Rogers, 337 N.C. 397,

402, 445 S.E.2d 901, 904 (1994)), discretionary review deemed

improvidently granted, 371 N.C. 107, 813 S.E.2d 218 (2018).                       That

right expressly       encompasses      “parental        authority      to   administer

‘moderate’ corporal punishment,” id. (quoting State v. Pendergrass,

19 N.C. 365, 366 (1837)), defined “to include any punishment which

did not [(A)] produce ‘permanent’ injury,” id. at 229, 796 S.E.2d

at   836   (quoting    Pendergrass,         19   N.C.    at    366)    (emphasis   in

original), (B) result from the parent’s desire “to ‘gratify his [or


                                       -42-




      Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 42 of 79
her] own bad passions,’” id. (quoting Pendergrass, 19 N.C. at 367),

or (C) “use[] a ‘cruel or grossly inappropriate’ procedure or

device to discipline the minor,” id. at 230, 796 S.E.2d at 837

(quoting N.C. Gen. Stat. § 7B-101(1)(c)).

     As that expression of parental prerogative reflects, although

parents in the United States enjoy broad (constitutionally based)

freedom to administer physical discipline, they “have no . . .

unlimited right to inflict corporal punishment on their children.”

Sweaney v. Ada Cnty., 119 F.3d 1385, 1391 (9th Cir. 1997) (emphasis

added); see also Bowers v. Maryland, 389 A.2d 341, 348, 283 Md.

115, 126 (1978) (“[A] parent was not permitted under the common law

to resort to punishment which would exceed that properly required

for disciplinary purposes or which would extend beyond the bounds

of moderation.” (internal quotation marks omitted)).         Put another

way, in this country (and consistent with the Constitution), “case

law and dependency statutes acknowledg[e] that corporal punishment

by parents is lawful unless it crosses the line to abuse.”         S.J.C.

v. Florida, 906 So.2d 1115, 1116 (Fla. Dist. Ct. App. 2005), review

denied, No. 05-968, 917 So.2d 195 (table), 2005 WL 3561077 (Fla.

Nov. 17, 2005) (unpublished); see also Boland v. Leska, 454 A.2d

75, 78, 308 Pa. Super. 169, 176 (1982) (“At some point . . .,

permissible corporal punishment no longer is such, but becomes

malicious abuse[.]”).   “However, drawing a line between prohibited

child abuse and permissible disciplinary corporal punishment is not


                                  -43-




     Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 43 of 79
an easy task.”      Sada v. City of Altamonte Springs, 434 F. App’x

845, 850 (11th Cir. 2011) (internal quotation marks omitted); see

also L.E.H. by & through D.L.H. v. Kansas Dep’t of Soc. & Rehab.

Servs., No. 111,576, 2015 WL 5036725, at *7 (Kan. Ct. App. Aug. 21,

2015)    (unpublished)     (“Courts    and    agencies    sometimes     face   a

difficult task in determining when physical discipline imposed by

a parent crosses the line and becomes child abuse.”).14

      Given the constitutional license afforded parents in the

United States to use corporal punishment in child-rearing, as well

as the difficulty judges and child-welfare officials face in

differentiating authorized and unauthorized physical discipline

when applying this nation’s laws, the Court must exercise great

caution in pronouncing particular parental practices in other

countries so far out-of-bounds as to warrant denial of return under

the Grave Risk Exception (which the Fourth Circuit has denominated

a “narrow” defense, Miller, 240 F.3d at 402).                   See generally

Abbott, 560 U.S. at 20 (instructing that, in resolving Hague

Convention cases, “[j]udges must strive always to avoid a common

tendency to prefer their own society and culture”); Breger et al.,

supra, at 494 (“In certain cultures, corporal punishment is not

viewed as detrimental but rather as a tool to aid in child

development.”).      In other words, “[w]hether this [C]ourt believes


      14
         Indeed, academics have authored tomes on the topic. See, e.g., Doriane
Lambelet Coleman, Kenneth A. Dodge, & Sarah Keeton Campbell, Where and How to
Draw the Line between Reasonable Corporal Punishment and Abuse, 73 Law & Contemp.
Probs. 107 (2010).

                                      -44-




        Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 44 of 79
that corporal punishment is ‘right’ or ‘wrong’ is beside the

point,” Wise by and through Wise v. Pea Ridge Sch. Dist. #109, 675

F. Supp. 1524, 1530 (W.D. Ark. 1987), and so too the fact that,

here, just as in 1975, “corporal punishment of children is today

discouraged by the weight of professional opinion,” Baker, 395

F. Supp. at 300; see Breger et al., supra, at 499 (“[I]n 2019, the

American Academy of Pediatrics published an updated statement

. . . relating to parental discipline.             Th[at] policy statement

condemns corporal punishment as an effective means of parental

discipline.” (internal parenthetical and footnote omitted)).

      In lieu of personal preference or pediatricians’ prescriptions

about parental physical discipline – and “[a]s there is no bright

line rule[ in binding precedent – the C]ourt look[s] to [non-

binding] precedent and reason[s] by analogy in deciding [this

matter],” BDL Int’l v. Sodetal USA, Inc., 377 F. Supp. 2d 518, 522

n.7 (D.S.C. 2005).      Fortunately, “[t]his isn’t the first time a

court in an ICARA case has been asked to decide whether the

administration of corporal punishment triggers the [ G]rave [R]isk[

E]xception. . . .      [R]esearch suggests that, in most instances,

courts have declined to make such a finding.”             Farr v. Kendrick,

No. CV19-8127, 2019 WL 2568843, at *14 (D. Ariz. June 21, 2019)

(unpublished), aff’d on other grounds, 824 F. App’x 480 (9th Cir.

2020); see also Altamiranda Vale v. Figuera Avila, 538 F.3d 581,

587   (7th   Cir.   2008)   (upholding    ruling   that   the   respondent’s


                                   -45-




      Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 45 of 79
“contested assertion that [the petitioner] once struck his son with

a   video-game   cord[]   fell   short    of   meeting   th[e   Grave   Risk

Exception’s] demanding burden”); Castro Sarabia v. Ruiz Perez, 225

F. Supp. 3d 1181, 1191-92 (D. Or. 2016) (“While I am reluctant to

describe the corporal punishment . . . in this case as ‘minimal,’

I conclude [the respondent] has failed to demonstrate by clear and

convincing evidence that these facts fit the [ G]rave [R]isk[

E]xception. . . .    On a few occasions, [the child] appears to have

been hit with a belt.     On two other occasions, [the child] may have

been hit with a branch or switch. . . .          Th[ose] instances . . .

cause the court some concern.     But they do not rise to the level of

. . . clear and convincing evidence of a ‘grave risk.’”), appeal

dismissed, slip op. (9th Cir. May 23, 2017); Diaz Lopez v. Rios

Alcala, 547 F. Supp. 2d 1255, 1257, 1261-62 (M.D. Fla. 2008)

(“[T]he [subject] children stated that the[ petitioner] had hit

them with his hand and a belt. . . .       This evidence only indicates

that [he] has used corporal punishment to discipline the children

. . . .   [T]he alleged abuse . . . is not so severe that it rises

to the level of an intolerable situation.”).

      This Court similarly declines to find the Grave Risk Exception

satisfied by the conflicting evidence in this case (detailed

above), which (at most) shows that “[s]everal times” (Docket Entry

47 at 18) – to discipline N.D.M.H. for darting across a street

without permission and for refusing to “listen to him” (id.) –


                                   -46-




      Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 46 of 79
Petitioner “hit her with a phone cable” (id.), “only . . . from the

legs down to the feet” (id.), resulting in “red [to] purple” marks

“last[ing]” for “[t]wo or three days” (id. at 19).             Simply stated,

such “[s]poradic or isolated incidents of physical discipline

directed at the [subject] child . . . have not been found to

constitute    a   grave    risk   [under     Article   13(b)   of   the   Hague

Convention].”     Souratgar, 720 F.3d at 104.15

      Consistent with that determination, the Court observes that,

via a decision authored by an esteemed judge now sitting on the

Fourth Circuit, the North Carolina Court of Appeals has held that

a “[f]ather’s punishment of [his child] in the form of a spanking



      15
         The two cases the Court uncovered which concluded that a petitioner’s
corporal punishment practices provided a basis for denial of return under the
Grave Risk Exception involved much more extensive and extreme conduct than the
record here reveals.    See Farr, 2019 WL 2568843, at *6-7 (“The petitioner]
administers corporal punishment to [his three children] with great frequency.
. . . [He] stat[ed] that he would physically discipline [two of] the [c]hildren
two or three times in an average week and would physically discipline [the third
child] between seven and fourteen times in an average week . . . . [H]e uses
various objects. He previously used a section of PVC pipe or a wooden dowel and
currently uses an assortment of plastic rulers . . . . [H]e usually administers
between one and six strikes, depending on the sin that precipitated the session.
. . . [T]here were more than five instances in which the [c]hildren sustained
injuries.”), *13 (“It is difficult to say what was most troubling – the frequency
of the [corporal] punishment, the unusually stylized manner in which it was
administered, or the risk of injury it posed.”), *15 (“Some of the behavior that
elicited spankings was minor disobedience, if it can be characterized as
disobedience at all. Indeed, [the petitioner] admitted that he administered an
average of more than one set of spankings each day over a period of three years,
which suggests that he wasn’t reserving [corporal] punishment for major
transgressions . . . .” (emphasis in original)); Di Giuseppe v. Di Giuseppe, No.
07CV15240, 2008 WL 1743079, at *6 (E.D. Mich. Apr. 11, 2008) (unpublished) (“[The
p]etitioner admitted while on the stand that she ‘only’ uses corporal punishment,
and only spanking, against her children approximately two or three times a month
. . . . [She] then went on to explain that she had also slapped her children
with an open hand across the face hard enough to leave marks and on one occasion
hard enough to result in the child hitting her head on a cupboard and drawing
blood. [She] also admits she was called to school when her daughter was accused
of biting [] another child, and . . . bit[] her own daughter in front of school
officials as a form of discipline.” (emphasis omitted)).

                                      -47-




       Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 47 of 79
or whipping that resulted in a bruise did not constitute abuse

. . . .”    In re C.B., 180 N.C. App. 221, 224, 636 S.E.2d 336, 338

(2006)   (Wynn,    J.)   (emphasis    added)    (internal    quotation    marks

omitted), aff’d, 361 N.C. 345, 643 S.E.2d 587 (2007).               If parents

in North Carolina may punish their children by administering

“whipping[s] that result[] in [] bruis[ing],” id., then a federal

court in North Carolina surely should not treat a small number of

similar disciplinary actions by Petitioner towards N.D.M.H. (in

Honduras) as clearly and convincingly creating “a grave risk . . .

[of] physical or psychological harm,” Hague Convention, art. 13(b),

1988 WL 411501, at *5, warranting denial of her repatriation, see

generally Farr, 2019 WL 2568843, at *14 (“In making this assessment

[of whether a petitioner’s use of corporal punishment meets the

Grave Risk Exception], it is helpful to examine some of the factors

states typically consider when determining whether a parent’s use

of corporal punishment . . . constitutes child abuse.”), especially

in light of the undisputed testimony that Respondent (who retains

custody of N.D.M.H. in North Carolina) previously “punish[ed] her

very harshly” (Docket Entry 52 at 11), by beating her “with a

stick” (id. at 12), when she struggled with school-work (see id.).16

      16
         To rule otherwise (illogically) (A) would deny Petitioner access to
N.D.M.H. based on corporal punishment imposed in Honduras, which likely would not
have resulted in an abuse finding (and thus denial of his access to N.D.M.H.) if
imposed in North Carolina, while (even more illogically) (B) leaving N.D.M.H. in
the exclusive custody of Respondent in North Carolina, despite the fact that she
had used similar physical discipline to punish N.D.M.H. (with less apparent
justification). Of further note as to the first of those points, although Ms.
Bingham testified that, “[i]f these types of allegations were made and occurred
                                                                  (continued...)

                                      -48-




       Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 48 of 79
      For all of these reasons, Respondent has not proven by a

preponderance of the evidence, much less clearly and convincingly,

that Petitioner physically or emotionally abused N.D.M.H. in a

manner that would establish “a grave risk that [her] return [to

Honduras] would expose [her] to physical or psychological harm,”

Hague Convention, art. 13(b), 1988 WL 411501, at *5.

                         Sexual Abuse of N.D.M.H.

      The dispositions in the preceding two subsections leave the

issue(s) of whether “returning [N.D.M.H.] to Honduras would place

her at grave risk for serious sexual . . . abuse in the future

. . . [at] the hands of third-parties such as Dario, which was

[allegedly]     facilitated     and    condoned    by   []    Petitioner     and

N.D.M.H.’s paternal grandmother” (Docket Entry 9 at 10 (internal

quotation marks omitted)), as well as whether, “[g]iven that

N.D.M.H. has already been subjected to . . . sexual abuse which was

[allegedly] facilitated and condoned by Petitioner . . ., th[e]

risk [of physical or psychological harm to N.D.M.H.] if returned to

Honduras is grave” (id. at 13; see also id. at 11-12 (“Petitioner

has failed to adequately protect N.D.M.H. from sexual abuse, and



      16
         (...continued)
here in the United States” (Docket Entry 51 at 49), she “certainly would have to
report to the authorities . . . the alleged inappropriate discipline” (id.),
i.e., “[t]he beating with the cord” (id.), after which she believed “the
Department of Social Services would come in and assess the situation” (id. at
50), Ms. Bingham did not testify that such physical discipline actually would
result in the commencement of a child-protection proceeding, let alone an abuse
adjudication or the removal of N.D.M.H. from Petitioner’s custody (see id. (“They
may or may not remove the child or file a petition based on what their findings
are during that investigation.” (emphasis added))).

                                      -49-




       Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 49 of 79
rather    at   minimum    knowingly     permitted,        and    more   likely    (and

horrifically) facilitated, her to said sexual abuse . . . .”), 13

(“[A] presumption that [N.D.M.H.] will suffer . . . sexual abuse if

returned to Petitioner in Honduras should exist considering how and

why she suffered in the past and that it is the exact same

situation      and   caregivers   to     which      she   would   be    returned.”).

Regarding      N.D.M.H.’s    prior      sexual      abuse   by    Dario    (and    the

aftermath), the Response makes the following (shocking) assertions:

     1) “Petitioner worked for a man named ‘Dario’ who co-owned []

Petitioner’s family store” (id. at 5);

     2) “[i]n 2015, Petitioner’s mother sent [Respondent] away to

sell food, as a ruse to get [N.D.M.H.] away from [Respondent] and

Petitioner took N.D.M.H. for a walk” (id.);

     3) in the course of that walk, Dario sexually abused N.D.M.H.

(see id. at 5-6);

     4)   “[Petitioner]       threatened       to    kill   [Respondent]     if    she

reported the abuse to the police, as he did not want problems with

Dario or for him to have a ‘bad reputation’” (id. at 6);

     5) although Petitioner’s father subsequently kept Dario away,

“[a]fter the death of Petitioner’s father on March 19, 2016” (id.),

“Dario    began      to   visit   the    residence        more    frequently,     and

Petitioner’s mother would continue to interfere with [Respondent’s]

ability to protect [N.D.M.H.], by sending [Respondent] out of the

home” (id. at 7 (internal quotation marks omitted));


                                        -50-




     Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 50 of 79
       6)   “[d]uring   one   [such]    visit,      Dario     showed     N.D.M.H.

pornographic videos in the home with Petitioner’s full knowledge

and consent” (id.); and

       7) “[d]ue to . . . the desperate need to protect [N.D.M.H.]

from sexual . . . abuse, [Respondent and N.D.M.H.] fled to the

United States” (id. at 7-8).

       The asylum-related documents Respondent submitted along with

the Response include these (equally or more shocking) allegations:

       1) “[Petitioner’s] boss wanted to abuse [N.D.M.H. in 2015]”

(id. at 40; see also id. at 65 (“Petitioner] worked for a man named

‘Dario’ who is the store owner, where [Petitioner] worked.”));

       2) “[after Petitioner’s] mother sent [Respondent] to sell

food” (id. at 65), “[Petitioner] and his father took [N.D.M.H.] out

for a walk [during which Dario sexually abused N.D.M.H.]” (id.; see

also id. (“[N.D.M.H.] was 5 years old.”));

       3) when “they returned” (id.), “[N.D.M.H.] ran terrified and

crying to [Respondent to] tell [her what Dario] had [done]” (id.);

       4) “[Petitioner] did not deny it, he just told [Respondent]

not to dare report Dario to police, because [Petitioner] did not

want    problems”   (id.;     see   also     id.    at   40   (swearing      that

“[Petitioner] never talks about what his boss did to [N.D.M.H.]

because     [Petitioner]    would   rather   keep    his    job   than    protect

[N.D.M.H.]”), 65 (“[Petitioner] and his mother would not let




                                     -51-




       Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 51 of 79
[Respondent] go to the police and they threatened to kill [her],

because they did not want [Dario] to have a ‘bad reputation.’”));

       5) “[Petitioner’s] father went to look for [Dario] and beat

him, [as Petitioner’s father] was the only one that could do

something to [Dario]” (id. at 65);

       6) “[Petitioner] gave [Respondent] a beating because [she] was

going to report what his boss had done” (id. at 40);

       7) after Respondent “reported [Petitioner] because he didn’t

want    [her]   to   report    [Dario]”    (id.),    “[Petitioner]       beat

[Respondent] and sent [her] to the hospital because he beat [her]

so bad” (id.; see also id. (“The police told [Petitioner] that

[Respondent] reported him and [he] almost killed [her].”));

       8) after “[Petitioner’s] father was killed” (id. at 65),

“[t]hings changed a lot without him at home” (id.), including

“Dario visit[ing] the house more frequently” (id.);

       9) once, “while [Petitioner’s] mother sent [Respondent] to

work selling food, . . . Dario showed [N.D.M.H.] pornographic

videos and [Petitioner] allowed it” (id.);

       10) “[Respondent] made the decision to escape [to Roatan]”

(id. at 66), but Petitioner obtained “an order from [a] judge to

give [N.D.M.H.’s] custody to [Petitioner]” (id.), so Respondent

“decided to go to the United States with [N.D.M.H.]” (id.); and




                                    -52-




       Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 52 of 79
     11) “if [N.D.M.H.] returned to Honduras” (id. at 43), “[s]he

will always be in fear because the man who tried to rape her is

always hanging out with [Petitioner]” (id.).

     Had   the   evidence    at     trial   borne    out   those   averments

(particularly as to the role of Petitioner and his mother in aiding

and authorizing Petitioner’s employer first to molest N.D.M.H. and

then to groom her with pornography, not to mention Petitioner’s

near-murder of Respondent for alerting law enforcement officials

about his refusal to report Dario’s sexual abuse of N.D.M.H.), the

Court easily could conclude that the Grave Risk Exception applied;

however,   Respondent’s     trial    testimony      revealed   much   of   her

foregoing narrative as fallacious fiction.                 For starters (as

discussed previously), Respondent admitted under oath that:

     1) Petitioner did not work for Dario, as “since 2013 . . .

[Petitioner] had his own business,” which “Dario doesn’t own any

of” (Docket Entry 47 at 54; see also id. at 55-56 (conceding Dario

“wasn’t the store owner” and “it was [Petitioner’s store]”));

     2) Respondent did not report Petitioner to anyone in Honduras

for his failure to notify authorities about Dario’s sexual abuse of

N.D.M.H. (see id. at 22 (acknowledging that “[she] didn’t find a

way to take action”)); and

     3) Petitioner did not beat Respondent (and certainly not

within an inch of her life) due to her desire to advise anyone that

Dario had sexually abused N.D.M.H. (or for any other related


                                     -53-




     Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 53 of 79
reason), but rather merely “told [her] not to say anything” (id. at

23), before adding “‘You know what I’m saying to you’” (id.), at

which point, she “just left it at that” (id.).17

      Respondent’s trial testimony also failed to substantiate the

bulk of her other (above-quoted) statements on this front.                  For

example (and most noteworthy), although the Response declares that

Petitioner and his mother “facilitated and condoned” Dario’s sexual

abuse of N.D.M.H. (Docket Entry 9 at 10), with “Petitioner’s mother

sen[ding Respondent] away to sell food, as a ruse to get [N.D.M.H.]

away from [Respondent]” (id. at 5 (emphasis added)), to allow

Petitioner “at minimum [to] knowingly permit[], and more likely

(and horrifically) [to] facilitate[], [N.D.M.H.’s] sexual abuse [by

Dario]” (id. at 11-12 (emphasis added)), Respondent’s (following)

account at trial shows no such complicity by Petitioner or his

mother in the sexual abuse Dario perpetrated against N.D.M.H.:

      Q. So where were you th[e] day [Dario sexually abused
      N.D.M.H.]?

      A.   I was in [Petitioner’s] mother’s business.

      Q.   And who was taking care of [N.D.M.H.] that day?



      17
        According to Respondent, “[she] was always afraid of what [Petitioner]
told [her]” (Docket Entry 47 at 23), and thus she “didn’t go [report Dario]
because of what [Petitioner] said” (id.).      In contrast to the above-quoted
allegation that Respondent made when applying for asylum (charging both
Petitioner and his mother with threatening to kill Respondent if she reported
Dario to authorities), Respondent’s trial testimony did not accuse Petitioner’s
mother of conveying any (even veiled) threat of that sort. (Compare Docket Entry
9 at 65, with Docket Entry 47 at 23; see also Docket Entry 48 at 26 (“Q. . . .
[Respondent previously] state[d] that you and your mother did not want
[Respondent] to go to the police [about Dario], and that you threatened to kill
her. Did you do that? A. At no point in time, never.”).)

                                     -54-




       Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 54 of 79
A. [Petitioner] because he was taking care of her and
the grandfather.

Q.   And to your knowledge, where did they go?

A. The river [that] was close to the house where I was
living.

Q.   And how do you know they went down to the river?

A. Because that’s the version that I was told when they
came back to the business.

Q.   And who told you that?

A.   [Petitioner].

. . . .

Q.   What happened to [N.D.M.H.] that day?

A.   When [Petitioner] arrived with [N.D.M.H.] and her
grandfather, the grandfather had a very angry face.
[N.D.M.H.] came in frightened and crying. . . .

. . . .

Q.   And then what happened?

A.    I asked [Petitioner] what was going on with
[N.D.M.H.]. Then he told me that he had left [her] alone
in the car for a moment. Then he told me they -- they
have a friend that I only know as Dario.            Then
[Petitioner] told me that [Dario] had come to the car
where [N.D.M.H.] was and he [sexually abused her].
After that I went to [N.D.M.H.] and she started to cry
and I checked her over and I bathed her and she told me
what [Dario] had done.

Q. What was [Petitioner’s] reaction and demeanor when he
was telling you what happened to [N.D.M.H.]?

A. He, along with his family, not leaving out his dad,
took it as if it were normal.

Q. When you say “not leaving out his dad,” what do you
mean by that?


                             -55-




Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 55 of 79
     A. Because the grandpa went and looked for [Dario], and
     he told me that he wanted to kill [Dario] for what
     [Dario] had done to [N.D.M.H.], and he also became
     enemies with [Dario], but only the grandfather.

(Docket Entry 47 at 20-22.)

     Nor did N.D.M.H.’s description to Ms. Bingham of the events of

that day (as quoted below) suggest that Petitioner “facilitated and

condoned” (Docket Entry 9 at 10), or “knowingly permitted . . .

said sexual abuse” (id. at 11-12):

     Q. What instructions [were] given [to N.D.M.H.] before
     administering this [trauma-assessment] test?

     A. We talked about the reasons that she was there . . .
     and one of the reasons that she had identified was that
     she came to talk about . . . what happened with the bad
     man. And so . . . [I] sa[id], “Sometimes people have
     scary or bad things happen to them where someone could
     have been or was badly hurt or killed. Has anything like
     that ever happened to you?”

     Q.   And then you ask[ed] her to please describe what
     happened?

     A.   Yes.

     Q.   Okay.    And what was her response to that first
     question?

     A. Her response was: “I was with my dad and my grandpa,
     [and] a friend of theirs. When we went to the river, my
     daddy told me to wait with the friend, and grandpa said,
     ‘No, she shouldn’t – she should not stay with the man.’”
     And that’s all she said at that time.

(Docket Entry 51 at 29-30; see also id. at 33-34 (relating that

N.D.M.H. chronicled assault by Dario “that meets the definition of

a sexual trauma,” without any indication Petitioner authorized such

abuse),   47 (explaining that “[N.D.M.H.] told [Ms. Bingham] that


                                  -56-




     Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 56 of 79
when [Petitioner] and [N.D.M.H.’s] grandfather came back from the

river and [N.D.M.H.] was crying . . . ‘Dad got very, very angry,’

and that [Petitioner] and [Dario] almost got into a fight. . . .

[I]t sounded like that [Petitioner] responded in a manner               . . . as

a father would have responded had . . . he come upon his child

having allegedly just experienced a sexual trauma.”), 70 (“Q.                In

fact, [N.D.M.H.] reported that after the incident [at the river]

occurred, [Petitioner] actually beat [Dario] up . . . or got angry?

A.   He got angry.”).)

     In    the   same   vein,   the   Response’s     assertions   about    how,

“[a]fter the death of Petitioner’s father” (Docket Entry 9 at 6),

“Dario began to visit the [family] residence more frequently” (id.

at 7 (internal quotation marks omitted); accord id. at 65), with

Petitioner’s mother “continu[ing] to interfere with [Respondent’s]

ability to protect [N.D.M.H.], by sending [Respondent] out of the

home”    (id.    at   7),   culminating   in   an   incident   where,    “while

[Petitioner]’s mother sent [Respondent] to work selling food,

. . . Dario showed [N.D.M.H.] pornographic videos and [Petitioner]

allowed it” (id. at 65), find no support in Respondent’s testimony

at trial, which described only one visit by Dario (during which he

never interacted with N.D.M.H., much less showed her pornography):

     Q. Did you ever personally observe Dario back in the
     store when you were working after [Petitioner’s father]
     died?




                                      -57-




        Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 57 of 79
A. . . . Aside from that, shortly after [Petitioner’s
father] died [Dario] came not to the business but to the
house.

. . . .

Q.   And who was home when that occurred?

A. Almost everyone was there because what I remember is
that [N.D.M.H.] was outside playing and when . . . [she]
saw that [Dario] came in, she came running to the room
where I was. And [she] said to me, “Mom, that man has
come.” “I’m afraid of him,” she said.

Q. What did you observe about her demeanor or appearance
when she ran into the room that you were in?

A. [She] was showing a lot of fear and I told her not to
worry, . . . [and] we locked ourselves in a room and then
[Dario] came inside as if nothing had ever happened and
her grandmother offered him a coffee, which I have never
forgotten. That was when I turned to [Petitioner] and I
told him to stop letting [Dario] in because of everything
that had happened.

Q. And what was [Petitioner]’s reaction when you said
that?

A. He just told me that it was his mom’s house and that
he could not limit the people who could come.

Q. Were there any other instances that you recall Dario
coming around after that?

A. Since I saw that [Petitioner] wasn’t doing anything,
it was at that point that I said, “No, I’m leaving.
Because I’m not going to let [Dario] do something to
[N.D.M.H.].”

Q. And when you say you’re leaving, did you mean for the
day or that you were going to actually leave the
residence?

A. Well, I didn’t say it like that because I knew that
-- with the threat that [Petitioner] was going to take
[N.D.M.H.] away from me, I knew that he wasn’t going to
allow me to leave.


                             -58-




Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 58 of 79
      . . . .

      Q. After Dario continued coming to the residence, how
      long did you remain living there?

      A.   Very little time.

(Docket Entry 47 at 28-30; see also id. at 28 (granting motion to

strike Respondent’s        hearsay    non-response   about   Dario    “showing

pornographic videos to [N.D.M.H.]” when asked “how often would

Dario come back to the residence or the store”); Docket Entry 51 at

78-79 (documenting Ms. Bingham’s testimony that “[Respondent] had

stated that [N.D.M.H.] had been forced to watch pornography with

[Dario],”    but   that,    despite    “[N.D.M.H.]    report[ing     a   second

encounter with Dario when] . . . he came to the restaurant” (at

which point she “ran and hid underneath a table”), “[N.D.M.H.]

never mentioned an incident of watching pornography,” which, “in

[Ms. Bingham’s] professional opinion, [] would have come up when

[N.D.M.H.] mentioned to [Ms. Bingham] the second . . . event”).)18

      Conversely, when Petitioner took the stand, he unequivocally

(and, in the Court’s view, credibly) denied that he “helped Dario

to sexually abuse [N.D.M.H.].”            (Docket Entry 48 at 27.)           In

connection with that denial, Petitioner gave a fairly detailed

account of the events leading up to and following Dario’s sexual

abuse of N.D.M.H. (see id. at 20-28) and then underwent lengthy and

pointed cross-examination about those matters (see Docket Entry 49


      18
        In providing background information to Ms. Bingham, Respondent evidently
only recounted one post-assault visit by Dario. (See Docket Entry 51 at 78.)

                                      -59-




       Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 59 of 79
at 41-64).     That testimony (taken as a whole) raises legitimate

questions about the judgment Petitioner exhibited in (A) leaving

(then-preschool-aged) N.D.M.H. at the riverside with Dario (whom

Petitioner identified as “an alcoholic” (Docket Entry 48 at 20)),

while Petitioner, his father, and others waded out into the river

to fish (see id. at 21-23; Docket Entry 49 at 43-47), as well as

(B) (upon learning from N.D.M.H. what Dario had done (see Docket

Entry 48 at 23; Docket Entry 49 at 47-51)) choosing neither to

report him to proper authorities nor to seek professional care for

N.D.M.H. (see Docket Entry 48 at 23-26; Docket Entry 49 at 56-62).19

However, after hearing (and observing) Petitioner testify (as well

as having considered all the evidence at trial), the Court finds no

basis to conclude that he “facilitated and condoned” (Docket Entry

9 at 10), or “knowingly permitted [Dario’s] . . . sexual abuse [of

N.D.M.H.]”     (id.   at    11-12).       The   Court    similarly     credits

Petitioner’s testimony that he “did [not] provide Dario access to

[N.D.M.H.] after this incident” (Docket Entry 48 at 27).20

      Nonetheless, the Court still must consider whether the record

establishes by clear and convincing evidence “a grave risk that

[N.D.M.H.’s] return [to Honduras] would expose [her] to physical or



      19
         Indeed, Petitioner himself acknowledged that, “perhaps looking back, it
was wrong . . . not to have done something.” (Docket Entry 49 at 58.)
      20
         In doing so, the Court notes that, despite stating to asylum officials
that “the man who tried to rape [N.D.M.H.] is always hanging out with
[Petitioner]” (Docket Entry 9 at 43), Respondent offered no testimony at trial
supporting that statement (see Docket Entry 47 at 3-104).

                                      -60-




      Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 60 of 79
psychological harm,” Hague Convention, art. 13(b), 1988 WL 411501,

at *5, in light of (as Respondent’s counsel put it) “the one thing

[Petitioner] and [Respondent] agree on, which is that [N.D.M.H.]

was sexually molested [by Dario] while she was in [Petitioner’s]

care [in Honduras]” (Docket Entry 49 at 41).                 In that regard, Ms.

Bingham, a professionally trained and accredited mental health

expert (see Docket Entry 51 at 3-7), who assessed N.D.M.H. over

five sessions (see id. at 15), testified to these salient points:

      1) “[N.D.M.H.] clearly had some symptoms of . . . PTSD [post-

traumatic stress disorder]” (id. at 33);

      2) “[N.D.M.H.] met the initial [PTSD] criteria of . . .

expos[ure]    to   a   sexual   trauma”        (id.;   see   also   id.   at   33-34

(“[N.D.M.H.’s abuse by Dario] meets the definition of a sexual

trauma.”), 37 (“Category A is:            Were you exposed to a traumatic

event?”),    91    (affirming    that    “[N.D.M.H.’s]        demeanor    seem[ed]

consistent with children who had suffered sexual abuse”));21

      3) N.D.M.H. also presented with an “elevated score” for

“Criterion B1 [of PTSD symptom Category B], which is recurrent

involuntary and intrusive distressing memories” (id. at 34-35; see

also id. at 34 (explaining that N.D.M.H. “responded ‘almost every



      21
         While speaking with Ms. Bingham, both Respondent and N.D.M.H. apparently
used the nickname “Queso” to refer to the man who molested N.D.M.H., elsewhere
identified in the record (including in Ms. Bingham’s examination) as “Dario.”
(See, e.g., Docket Entry 51 at 22, 57; see also id. at 78 (“Q. Okay. In your
report, you had stated that . . . [Respondent] had reported [N.D.M.H.] was
exposed to Queso or Dario a second time. A. Yes.”).) To avoid confusion,
quotations that follow above replace references to “Queso” with “Dario.”

                                        -61-




       Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 61 of 79
day’ . . . to the question of ‘[w]hen something reminds me of what

happened , I get very upset, afraid or sad’”), 37 (testifying that,

at points in the assessment, N.D.M.H. “stopped and put her hands in

her face and busted out crying”));

      4) “[N.D.M.H.] did not meet symptom[s in] . . . Category C”

(id. at 35; see also id. (“Symptom Category C is ‘persistent

avoidance of stimuli associated with the traumatic event, beginning

after the traumatic event occurred . . . .’”));

      5) “[f]or [N.D.M.H.], there were four responses that met the

criteria . . . [of C]ategory [D] that were elevated” (id.; see also

id.   (defining    “Category    D[   as]:   ‘[n]egative    alterations   in

cognitions and mood associated with the traumatic event, beginning

or worsening after the traumatic event or events occurred, as

evidenced by two (or more) of the [specified criteria]’”));

      6)   “[i]n   symptom     Category     E,   which   involves   ‘marked

alterations in arousal and reactivity associated with the traumatic

event, beginning or worsening after the traumatic event’” (id. at

36), N.D.M.H. demonstrated qualifying conditions of “exaggerated

startle response” (id.) and “[p]roblems with concentration in

school as well” (id.);

      7) “so out of essentially five [PTSD symptom] categories,

[N.D.M.H.] met four of the five” (id. at 37);

      8) although (during the assessment) N.D.M.H. mentioned events

beyond her sexual abuse by Dario (such as corporal punishment),


                                     -62-




      Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 62 of 79
which Ms. Bingham also considered traumatic, N.D.M.H.’s “response

[as] to [Dario’s sexual abuse] was much, much more elaborate” (id.

at 41), and “the focus of [Ms. Bingham’s] analysis continued to be

on the original response [N.D.M.H.] gave about the incident [with

Dario] at the river” (id.; see also id. at 57 (confirming that

“[N.D.M.H.] is experiencing an ongoing psychological stressor as it

relates to being the victim of sexual assault and held against her

will by a man reportedly assaulting her”));

      9) ultimately, “[Ms. Bingham] diagnosed [N.D.M.H.] with what’s

titled ‘Other Specified Trauma and Stress-Related Disorder’” (id.

at   43;   see   also   id.   (“It’s   an     adjustment-like   disorder   with

prolonged duration of more than six months without prolonged

duration of the stressor.”));

      10) “the diagnosis was specifically related to [N.D.M.H.]

being the victim of an alleged sexual assault and then being held

against her will by the man reportedly assaulting her” (id. at 89);

      11) “[N.D.M.H.] sa[id that] she was afraid to go back to

Honduras” (id. at 56; see also id. at 57 (“[N.D.M.H.] presented

with clinical symptoms . . . .           And they are consistent with her

. . . allegations of what happened with [Dario], and she . . . did

express concern about what would happen to her if she went back to

Honduras and [Dario] was there.”), 70 (“[N.D.M.H.] said she was

afraid of returning to Honduras, she was afraid of [Dario].”), 94




                                       -63-




      Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 63 of 79
(“[N.D.M.H.] did say to [Ms. Bingham] that [N.D.M.H.] was afraid to

go back to Honduras because she was afraid of [Dario].”));

      12) “there [was not] anything in [N.D.M.H.’s] assessment that

indicated that she wasn’t telling the truth” (id. at 91); and

      13) “it would further traumatize [N.D.M.H.] to send her back

[to Honduras]” (id. at 93).

      In regard to that last point, the Court asked Ms. Bingham to

explain “[w]hy” (id.), whereupon she stated:

      [N.D.M.H.] came to my office with a presentation of a
      child who was one diagnostic criteria shy of full-blown
      posttraumatic stress disorder.     In the context of my
      office when she spoke about these traumas and she spoke
      about what happened, she cried, she became dysregulated
      in that office setting. She expressed fear of the man
      who allegedly sexually perpetrated her, and I think that
      that fear would certainly be exacerbated if she were to
      return to Honduras.    I believe that it’s predictable,
      from a clinical perspective, that she would soon meet the
      criteria of posttraumatic stress disorder.

(Id. (emphasis added).)

      After observing Ms. Bingham testify and thoroughly reviewing

the entire record,22 the Court discerns no reason to question her


      22
         Petitioner chose not to present any expert evidence to counter Ms.
Bingham’s testimony. (See Docket Entry 52 at 32 (“THE COURT: All right. Then
what about your mental health witness? Have you made a decision about whether
you want to continue this [trial] to allow an opportunity for that witness to
appear? [Counsel for Petitioner]: Nope, we do not want to continue it.”).) In
requesting denial of Respondent’s Grave Risk Exception defense under Federal Rule
of Civil Procedure 52(c), Petitioner’s counsel argued that “[Ms.] Bingham didn’t
conduct a forensics exam” (Docket Entry 51 at 110); however, that argument lacks
significance for at least two reasons. First, although “[Ms. Bingham is] not a
certified forensic interviewer, [she] ha[d] been trained in forensic
interviewing, and [she] utilized that protocol.” (Id. at 63; see also id. (“[A]
forensic interview is essentially a legally sound method of interviewing, in this
case children, that doesn’t utilize leading questions. It utilizes open-ended
questions, establishes ground rules, [and] establishes [that the child
understands the difference between] truth or [falsity] . . . .”).) Second, Ms.
                                                                   (continued...)

                                      -64-




       Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 64 of 79
above-quoted testimony and therefore adopts each of the 13 points

noted (as well as her elaboration on the last point) as the Court’s

own (clearly and convincingly established) findings of fact. Based

on those findings, along with the undisputed, clear and convincing

evidence that N.D.M.H. suffered sexual abuse by Dario in Honduras,

the Court concludes, by clear and convincing evidence, that “a

grave risk [exists] that [N.D.M.H.’s] return [to Honduras] would

expose [her] to . . . psychological harm,” Hague Convention, art.

13(b), 1988 WL 411501, at *5, because she “faces a real risk of

being hurt . . . psychologically, as a result of repatriation,”

Blondin v. Dubois, 238 F.3d 153, 162 (2d Cir. 2001).

      Petitioner contended that, because Ms. Bingham acknowledged

that her testimony about the likelihood of N.D.M.H. experiencing

further traumatization and progression to satisfaction of the fifth

(and final) symptom category for PTSD constituted a “clinical

prediction” (Docket Entry 51 at 96), involving some “speculat[ion]

. . . of what might happen” (id.), not an expression of certain

“know[ledge] that that is what would happen” (id.), the Court

should conclude that this case “more [closely follows] along the




      22
         (...continued)
Bingham gave cogent reasons (based on her experience) to reject the premise that
“a forensic evaluation would have been a far more comprehensive assessment of
[N.D.M.H.]” (id. at 64). (See id. at 64-65; see also id. at 66 (“THE COURT: If
you had . . . a certification in forensic interviewing, would that have changed
your ability to make an assessment about the credibility of what [Respondent] or
[N.D.M.H.] was telling you? A. I don’t believe so . . . .”).)

                                     -65-




      Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 65 of 79
lines of McManus[ v. McManus, 354 F. Supp. 2d 62 (D. Mass. 2005)]

than . . . Blondin” (Docket Entry 51 at 111). The Court disagrees.

     First, unlike this case, where (as documented above) Ms.

Bingham (A) diagnosed N.D.M.H. with a trauma-related disorder,

(B) definitively concluded that she meets four of the five symptom

categories for PTSD, and (C) forecast exacerbation of her symptoms

upon return to Honduras due to her clearly expressed association of

such return with an increased risk of contact with Dario (and

further sexual violence), the evidence in McManus reflected a much

less specific possibility of a much more generalized form of

psychological “distress,” McManus, 354 F. Supp. 2d at 70, which (in

any event) that court deemed likely to occur “regardless of whether

[the subject children] stay in Massachusetts or return to Northern

Ireland, . . . as a result of their parents’ marital and parenting

problems,” id.    Further, the fact that the Grave Risk Exception

“undoubtedly   encompasses    an    ‘almost   certain’    recurrence   of

traumatic stress disorder,” Blondin, 238 F.3d at 163 (internal

brackets omitted), does not mean that only “an ‘almost certain’

recurrence of traumatic stress disorder,” id., falls within the

(admittedly “narrow,” Miller, 240 F.3d at 402) bounds of the Grave

Risk Exception.   See generally New England Power Generators Ass’n,

Inc. v. Federal Energy Regul. Comm’n, 707 F.3d 364, 370 (D.C. Cir.

2013) (“Their argument boils down to a single misconception:

because the existence of a contract rate mandates application of


                                   -66-




     Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 66 of 79
the Mobile–Sierra presumption, the absence of a contract rate

precludes it.      An example of the logical fallacy ‘denying the

antecedent,’ th[eir] reasoning is invalid.” (internal footnote

omitted)).     Finally, other courts have found “[a] grave risk of

psychological harm,” Acosta v. Acosta, Civ. No. 12-342, 2012 WL

2178982, at *9 (D. Minn. June 14, 2012) (unpublished), aff’d, 725

F.3d 868 (8th Cir. 2013), based on evidence of “behavior indicative

of psychological harm,” id., despite the fact that “no clinical

diagnosis exists,” id.; see also id. (“[T]here is no requirement

that psychological harm have actually occurred.            It is sufficient

that a grave risk exists.” (internal citation omitted)); Ostevoll

v. Ostevoll, No. C-1-99-961, 2000 WL 1611123, at *15-17 (S.D. Ohio

Aug. 16, 2000) (unpublished) (finding grave risk of psychological

harm despite fact that expert had not rendered PTSD diagnosis for

subject    children,   but   instead    offered    “his    own    ‘diagnostic

impression . . . [of] at the very least severe stress disorder’”).

       As a final matter, the Court must “return to the place where

we started,” Oregon Short Line R.R. Co. v. Department of Revenue,

139 F.3d 1259, 1265 (9th Cir. 1998), i.e., Petitioner’s (admittedly

unlawful) decision, as a 20-year-old man, to impregnate a 13-year-

old girl, and (even more significantly) his “[f]ail[ure] to learn

from [that] mistake,” United States v. Hamilton, 19 F.3d 350, 352

(7th   Cir.   1994).    Specifically,      in   addition   to    the   risk   of

psychological harm to N.D.M.H. that the Court has found (based on


                                    -67-




       Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 67 of 79
Ms. Bingham’s testimony), the Court concludes that Petitioner’s

testimony embracing the prospect of N.D.M.H. entering into the same

type of statutory-rape relationship which he induced Respondent to

enter with him establishes “a grave risk that [N.D.M.H.’s] return

[to Honduras] would expose [her] to . . . physical or psychological

harm,” Hague Convention, art. 13(b), 1988 WL 411501, at *5.

       In that regard, despite acknowledging that his commencement

(at age 19 or 20) of a sexual relationship with (a then-13-year-

old) Respondent was “not legal” (Docket Entry 49 at 12) and “could

[be] consider[ed] . . . rape” (id. at 14), as she was but a “child”

(id.    at   15),   Petitioner    repeatedly    defended     such   illicit

arrangements as the norm in Honduras, including testifying:

       1) when asked “is it appropriate for a 19-year-old man to be

flirting with a girl who . . . had just turned 13, a few weeks

[earlier]” (id. at 10), “we in my country see that at an early age

young people, whether they’re older or a little younger, . . . they

do fall in love” (id.);

       2) in response to a request for clarification if Petitioner

“say[s] that in [Honduras] it’s appropriate or okay for a 19-year-

old to fall in love with a 13-year-old” (id.), that “[i]t’s not

right, and it’s not wrong either” (id. at 10-11; see also id. at 11

(“We feel that people are young, right, and if we start to like

each other and we run into each other, . . . we can be with one

another.     And it’s not by force or anything, right.”));


                                    -68-




       Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 68 of 79
     3) that, although “it is illegal” (id. at 11), “for a 19-year-

old man to date a 13-year-old girl in Honduras” (id.), “if both

families are in agreement, there’s not any problem with it” (id.;

see also id. at 12 (“[H]ere if the couple seems to be okay and

stable, then they can keep on going and being together.        That’s how

it is in my country.      There’s not a problem with it.”)); and

     4) as to whether “a 19-year-old man [legally may] have sex

with a 13-year-old girl in Honduras” (id. at 12):         “it depends on

how the family takes it” (id.; see also id. at 14 (“[W]e could

consider it to be rape, but allow me to explain.          In my country,

young people, even as young as 10 years old, may start to have sex

with people of their own age, right.”)).

     Petitioner then gave this testimony about N.D.M.H. following

that same path down which he previously led Respondent:

     Q. If [N.D.M.H.] were returned to you, okay, and let’s
     say at 13 years old she meets a guy that she likes and
     he’s 19 or 20, would you let [her] date that man?

     A.   Okay.   Stop.   We’re going to explain.

     . . . .

     Q.   Would you let [N.D.M.H.] date a 19-year-old or
     20-year-old[?]

     . . . .

     [A.]:   . . . [L]ike any other human being, she has
     feelings; and if she tells me, “Daddy, I love such and
     such person,” I will talk to her, tell her the good
     things, the bad things, what we can do . . . .

     . . . .


                                  -69-




     Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 69 of 79
     Q. So you would let her date that man if she said she
     loved him?

     A. Like I was telling you, I would talk to her first,
     you know, because the youth nowadays, if . . . you don’t
     let them, then they’re going to start coming up with
     ideas like maybe take their own lives and things.

     Q.   So the answer is yes?

     A. As I say, we need -- we need to make decisions for
     their welfare.

     Q. So you would let her date this man because it’s good
     for her health?

     A. Well, if she’s -- if she’s in love, I would need to
     be checking on that.

     Q. Okay. Would you let a 13-year-old [N.D.M.H.] leave
     your house and live with that man?

     A. As I say, I would need -- I would need to talk to
     her, sit with her and talk about it.

     Q. But it’s your testimony that if she said, “Papi, I’m
     in love,” you would let her go live with her 19- or
     20-year-old boyfriend?

     A. Well, that’s when decisions are made. If she says
     that she’s in love, we’ll then bring that young man here
     and let’s see his qualities, but not exactly about money.
     But I would try to get him to come to the house to see my
     daughter.

     Q. If you found out that a 20-year-old man was having
     sex with 13-year-old [N.D.M.H.], would you call the
     police?

     A.   First   of   all,   we   need   to   call   the   daughter’s
     attention.

     Q.   So you would not call the police?

     A. Well, . . . as I repeat myself, I would talk to her
     and have her explain to me . . . .

(Id. at 16-18 (emphasis added).)

                                   -70-




     Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 70 of 79
     After     that   exchange    –   troubling     in   many   ways,    but   most

particularly     because    (in    the   segment     emphasized)        Petitioner

appeared to (cryptically) admit that the more money a man possessed

the more inclined Petitioner would become to the prospect of 13-

year-old N.D.M.H. moving in with the man – Petitioner closed with

this summary of his (misogynistic) views on young teen girls:

     [W]e send them to school and then they become, like,
     young women and they feel like they’re older because they
     have a nice body because -- well, they’re in the
     developing stage. They’re growing up.

     . . . .

     Because at that -- at that puberty stage, the girls, they
     -- they flirt a lot, as we say, because we might think
     they’re doing their homework and they’re not.

     . . . .

     Because we -- we send them to do their homework, and then
     it’s in school when they fall in love and they say -- and
     when they say, “I’m going to do homework,” they go and
     they see each other with -- her and the boy.

(Id. at 18-19 (emphasis added).)

     With his testimony on this subject, Petitioner has clearly and

convincingly established that he will not protect N.D.M.H. from

predatory older males who (following what he described as routine

custom in Honduras) may seek to involve her (at ages as young as

10) in exploitative, sexual relationships of the sort that resulted

in Respondent giving birth at 14 to N.D.M.H.                 That circumstance

poses    for   N.D.M.H.    “a    grave   risk   .   .    .   [of]   physical    or

psychological harm,” Hague Convention, art. 13(b), 1988 WL 411501,


                                      -71-




        Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 71 of 79
at *5.      See Burns, 2009 WL 3617448, at *12 (observing that

“statutory rape” involves “large potential for harm to the young

woman involved,” even “where the guilty party was not abusive”);

see also Nunez-Escudero v. Tice-Menley, 58 F.3d 374, 378 (8th Cir.

1995) (“To ensure that the child is adequately protected, the

Article 13b inquiry must encompass some evaluation of the people

and circumstances       awaiting    that     child   in   the   country   of   his

habitual residence.”).23        Accordingly, the Court rules the Grave

Risk Exception satisfied on that ground as well.24




      23
         Given Petitioner’s admission that Honduran law criminalizes sex between
adults and children (see Docket Entry 49 at 14 (“Q. . . . Is it illegal for a
20-year-old-man to have sex with a 13-year-old girl? A. Yes, it’s illegal.”),
15 (“Q. . . . Can a 20-year-old man go to jail for having sex with a 13-year-old
in Honduras? A. As long as the mother takes action, it’s likely.”)), protecting
N.D.M.H. from this risk does not represent the type of cultural chauvinism
against which the Supreme Court has cautioned, see Abbott, 560 U.S. at 20
(directing courts to “strive always to avoid a common tendency to prefer their
own society and culture” in resolving Hague Convention cases).
      24
        “[C]ourts retain the discretion to order return even if . . . the [Grave
Risk E]xception[] is proven.” Miller, 240 F.3d at 402 (internal quotation marks
omitted). The decision to exercise that discretion generally involves reliance
on the premise “that courts in the abducted-from country are as ready and able
as we are to protect children.” Id. (internal quotation marks omitted). In this
instance, even if Honduran courts adequately could address the second grave risk
found above (i.e., of physical or psychological harm to N.D.M.H. arising from
Petitioner’s lack of concern about statutory rape), the nature of the first grave
risk found above (i.e., of psychological harm to N.D.M.H. arising from
aggravation of her trauma-related mental health condition by return to Honduras)
does not lend itself to amelioration by Honduran courts. As a result, the Court
declines to exercise its discretion to order return.        Lastly, the Response
requests “[t]hat an award of legal costs, fees and expenses incurred to date by
Respondent be [o]rdered pursuant to 42 U.S.C. § 11607 (2000).” (Docket Entry 9
at 15 (missing space added).) That provision from ICARA, now codified at 22
U.S.C. § 9007, provides for an order to “the respondent to pay necessary expenses
incurred by or on behalf of the petitioner, including court costs[ and] legal
fees,” 22 U.S.C. § 9007(b)(3), when a “court order[s] the return of a child,” id.
In other words, “the shifting of fees and costs authorized by § 9007(b)(3) only
benefits prevailing petitioners . . . .” Carvajal Vasquez v. Gamba Acevedo, No.
3:18CV137, 2018 WL 10374690, at *2 (M.D. Tenn. July 5, 2018) (unpublished);
accord White v. White, 893 F. Supp. 2d 755, 758-59 (E.D. Va. 2012).

                                      -72-




       Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 72 of 79
                                 CONCLUSION

     Respondent has established by clear and convincing evidence

that the Grave Risk Exception in Article 13(b) of the Hague

Convention    applies.        In     connection     with     that      ultimate

determination, the Court highlights these Findings of Fact and

Conclusions   of   Law   (from     the   larger   pool    thereof     appearing

throughout the Discussion section):

                            Findings of Fact

     1) N.D.M.H. was habitually resident in Honduras at the time

Respondent removed N.D.M.H. to the United States;

     2) Respondent’s removal of N.D.M.H. to the United States

breached Petitioner’s custody rights under Honduran law;

     3) Petitioner had been exercising his custody rights under

Honduran law at the time Respondent removed N.D.M.H. to the United

States;

     4) Respondent submitted false sworn statements to the Court

regarding alleged domestic violence perpetrated against her by

Petitioner;

     5) Respondent’s trial testimony did not support and, in fact,

contradicted many (including the most serious) of her original

allegations of domestic violence;

     6)   Respondent’s     fabrications     and    failure       to   offer   any

plausible    explanation   for     her   prior    false    and    inconsistent




                                     -73-




     Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 73 of 79
statements rendered unreliable most of her testimony before this

Court;

     7) even if believed, Respondent’s trial testimony about acts

of domestic violence by Petitioner against her did not show any

targeting or traumatizing of N.D.M.H.;

     8) as to any physical or emotional abuse of N.D.M.H. by

Petitioner, the evidence at trial showed (at most) that Petitioner

used a cord or cable to administer corporal punishment to N.D.M.H.

on “several occasions,” when she ran across a street without

permission or failing to listen, leaving marks on her legs or feet

that lasted two or three days;

     9) N.D.M.H. does not fear Petitioner;

     10) Respondent administered equally harsh corporal punishment

with less justification, by striking N.D.M.H. with a stick when she

struggled in school;

     11)   N.D.M.H.   suffered      a    sexual   assault   by   a   friend   of

Petitioner’s family, while in Petitioner’s care;

     12) neither Petitioner nor his mother knowingly facilitated,

condoned, or permitted that sexual assault on N.D.M.H.;

     13)   Petitioner   did   not       allow   the   perpetrator    access   to

N.D.M.H. after that sexual assault;

     14) Petitioner did not report the sexual assault to proper

authorities and did not obtain professional care for N.D.M.H.;




                                        -74-




     Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 74 of 79
     15) as a result of that sexual assault, N.D.M.H. clearly

displayed symptoms of PTSD;

     16) N.D.M.H. met the initial PTSD criterion of exposure to a

sexual trauma;

     17)   N.D.M.H.   also   presented     with    an   elevated   score    for

Criterion B1 of PTSD symptom Category B, which concerns “recurrent

involuntary and intrusive distressing memories”;

     18) N.D.M.H. did not meet symptoms in Category C;

     19)   N.D.M.H.   gave   four   elevated      responses   that    met   the

criteria of Category D, which concerns “negative alterations in

cognitions and mood associated with the traumatic event”;

     20) in symptom Category E, which concerns “marked alterations

in arousal and reactivity associated with the traumatic event,”

N.D.M.H. demonstrated qualifying conditions of “exaggerated startle

response” and “problems with concentration in school”;

     21) out of five PTSD symptom categories, N.D.M.H. met four;

     22)   although   (during   the   assessment)       N.D.M.H.     mentioned

potentially traumatic events beyond her sexual abuse by Dario, she

gave a “much, much, more elaborate response” about that sexual

abuse and N.D.M.H.’s assessment continued to focus on the original

response she gave about the incident with Dario at the river;

     23) N.D.M.H. received a diagnosis of “Other Specified Trauma

and Stress-Related Disorder”;




                                    -75-




     Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 75 of 79
       24) that diagnosis was specifically related to N.D.M.H.’s

prior sexual abuse;

       25)    N.D.M.H.   expressed   fear   of   going   back   to   Honduras,

particularly because of her fear of the man who sexually assaulted

her;

       26) nothing in N.D.M.H.’s assessment indicated that she failed

to tell the truth;

       27) it would further traumatize N.D.M.H. to send her back to

Honduras;

       28) N.D.M.H. presented as a child one diagnostic criterion shy

of full-blown PTSD;

       29) when N.D.M.H. spoke about what happened, she cried and

became dysregulated in an office setting;

       30) N.D.M.H.’s fear of the man who sexually abused her would

certainly be exacerbated if she were returned to Honduras and “it

is predictable, from a clinical perspective,” that she would soon

meet the criteria of PTSD if returned to Honduras;

       31) Petitioner, as a 19- or 20-year-old man, commenced a

sexual       relationship   with     then-13-year-old     Respondent,      who

thereafter moved in with Petitioner;

       32) Respondent was 14 years old when she gave birth to

N.D.M.H.;




                                     -76-




       Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 76 of 79
     33) Petitioner acknowledged that such relationship constitutes

rape under Honduran law and that such conduct could result in

imprisonment;

     34)   Despite      that    acknowledgment,       Petitioner   refused     to

characterize such relationship as “wrong”;

     35) Petitioner indicated that he would not prohibit N.D.M.H.,

during   her   future    adolescence,        from   entering   into    a   sexual

relationship with an adult;

     36) Petitioner further declined to foreclose the possibility

that he would permit a 13-year-old N.D.M.H. to live with an adult

with whom she maintained a sexual relationship; and

     37)   Petitioner      testified    that,       upon   discovery   of    such

relationship, rather than call the police to report the rape of his

daughter, he would ask her for an explanation and would investigate

the man’s “qualities.”

                               Conclusions of Law

     1) Petitioner proved by a preponderance of the evidence that

N.D.M.H. was wrongfully removed from Honduras to the United States

within the meaning of the Hague Convention;

     2) Respondent failed to prove by clear and convincing evidence

a grave risk that N.D.M.H.’s return to Honduras would expose her to

physical or psychological harm within the meaning of the Hague

Convention, based on domestic violence committed by Petitioner

against Respondent;


                                      -77-




     Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 77 of 79
     3) Respondent failed to prove by clear and convincing evidence

a grave risk that N.D.M.H.’s return to Honduras would expose her to

physical or psychological harm within the meaning of the Hague

Convention,    based   on   Petitioner’s    use   of    corporal   punishment

against N.D.M.H.;

     4) Respondent proved by clear and convincing evidence a grave

risk that     N.D.M.H.’s    return   to   Honduras     would   expose   her   to

physical or psychological harm within the meaning of the Hague

Convention, based on both (A) the sexual abuse she suffered at the

hands of a third-party while in Petitioner’s care in Honduras,

which has caused her to develop a trauma-related mental health

condition, which a return to Honduras likely would exacerbate, and

(B) Petitioner’s willingness to allow N.D.M.H. to fall victim to

statutory rape, in the same manner that he victimized Respondent;

     5) the nature of the grave risk to which N.D.M.H.’s return to

Honduras would expose her in regards to her trauma-related mental

health condition does not fall into the category of risks that

Honduran courts effectively could mitigate and thus an inadequate

basis exists for a discretionary order of return notwithstanding

the grave risk determination in Respondent’s favor under the Hauge

Convention; and

     6) ICARA does not permit expense-, fee-, and/or cost-shifting

for the benefit of prevailing respondents.




                                     -78-




     Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 78 of 79
     IT IS THEREFORE ORDERED that the Petition (Docket Entry 2) is

DENIED.   A Judgment will be entered accordingly.

                                      /s/ L. Patrick Auld
                                        L. Patrick Auld
                                 United States Magistrate Judge
March 31, 2021




                                  -79-




     Case 1:18-cv-00449-LPA Document 53 Filed 03/31/21 Page 79 of 79
